














LEASE AGREEMENT
LIFE SCIENCE PLAZA




2130 WEST HOLCOMBE BOULEVARD
HOUSTON, TEXAS


BY AND BETWEEN
SHERIDAN HILLS DEVELOPMENTS L.P.
(“LANDLORD”)
AND
BELLICUM PHARMACEUTICALS, INC.
(“TENANT”)




May 6, 2015




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


SEC. 1    LEASED PREMISES    1
SEC. 2    TERM:    2
SEC. 3    USE:    2
SEC. 4    SECURITY DEPOSIT:    2
SEC. 5    BASE RENT:    3
SEC. 6    ADDITIONAL RENT:    4
SEC. 7    SERVICES AND UTILITIES:    10
SEC. 8    MAINTENANCE, REPAIRS AND USE:    13
SEC. 9    QUIET ENJOYMENT; RIGHTS RESERVED:    13
SEC. 10    ALTERATIONS:    14
SEC. 11    FURNITURE, FIXTURES AND PERSONAL PROPERTY:    15
SEC. 12    SUBLETTING AND ASSIGNMENT:    16
SEC. 13    FIRE AND OTHER CASUALTY:    18
SEC. 14    CONDEMNATION:    19
SEC. 15    DEFAULT BY TENANT:    19
SEC. 16    REMEDIES OF LANDLORD:    20
SEC. 17    LIEN FOR RENT:    22
SEC. 18    NON-WAIVER:    22
SEC. 19    LAWS AND REGULATIONS; RULES AND REGULATIONS:    22
SEC. 20    ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY:    22
SEC. 21    SEVERABILITY:    22
SEC. 22    SIGNS:    23
SEC. 23    SUCCESSORS AND ASSIGNS:    23
SEC. 24    SUBORDINATION:    23
SEC. 25    TAX PROTEST:    24
SEC. 26    HOLDING OVER:    24
SEC. 27    INDEPENDENT OBLIGATION TO PAY RENT:    24
SEC. 28    INDEMNITY; RELEASE AND WAIVER:    25
SEC. 29    INSURANCE:    26
SEC. 30    ENTIRE AGREEMENT:    26
SEC. 31    NOTICES:    26
SEC. 32    COMMENCEMENT DATE:    27
SEC. 33    INTENTIONALLY DELETED:    27
SEC. 34    BROKERS:    27
SEC. 35    ESTOPPEL CERTIFICATES:    27
SEC. 36    NAME CHANGE:    27
SEC. 37    BANKRUPTCY:    27
SEC. 38    TELECOMMUNICATIONS PROVIDERS:    28
SEC. 39    HAZARDOUS SUBSTANCES:    28

i



--------------------------------------------------------------------------------




SEC. 40    NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN
DAMAGES:    29
SEC. 41    ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA:    29
SEC. 42    ATTORNEYS’ FEES:    30
SEC. 43    AUTHORITY OF TENANT:    30
SEC. 44    INABILITY TO PERFORM:    30
SEC. 45    JOINT AND SEVERAL TENANCY:    30
SEC. 46    EXECUTION OF THIS LEASE AGREEMENT:    30
SEC. 47    WAIVER OF TRIAL BY JURY; COUNTERCLAIM:    30
SEC. 48    CALCULATION OF TIME PERIODS:    30
SEC. 49    ANTI-TERRORISM LAWS:    30
SEC. 50    RENEWAL OPTIONS:    31
SEC. 51    CHASE SPACE:    32
SEC. 52    BACK-UP GENERATOR:    32
SEC. 53    FINANCIAL STATEMENTS:    33
SEC. 54    LANDLORD DEFAULT:    33
SEC. 55    EXHIBITS:    33


EXHIBITS:
EXHIBIT A – FLOOR PLAN OF THE MANUFACTURING SPACE
EXHIBIT A-1 – FLOOR PLAN OF THE INTERIOR MECHANICAL SPACE
EXHIBIT A-2 – FLOOR PLAN OF THE EXTERIOR MECHANICAL SPACE
EXHIBIT B – LEGAL DESCRIPTION OF THE LAND
EXHIBIT C – PARKING AGREEMENT
EXHIBIT D – RULES AND REGULATIONS
EXHIBIT E – ACCEPTANCE OF PREMISES MEMORANDUM
EXHIBIT F – TENANT’S ESTOPPEL CERTIFICATE
EXHIBIT G – LEASEHOLD IMPROVEMENTS
EXHIBIT H – AIR CONDITIONING AND HEATING SERVICES
EXHIBIT I – INSURANCE REQUIREMENTS
EXHIBIT J – PREVIOUSLY GRANTED EXCLUSIVE USES
EXHIBIT K – MODIFIED BOMA STANDARD
EXHIBIT L – FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT







ii



--------------------------------------------------------------------------------




LEASE AGREEMENT
Office Building
This Lease Agreement (this “Lease Agreement”) is made and entered into as of the
date set forth on the signature page between SHERIDAN HILLS DEVELOPMENTS L.P., a
Texas limited partnership, hereinafter referred to as “Landlord”, and BELLICUM
PHARMACEUTICALS, INC., a Delaware corporation, hereinafter referred to as
“Tenant”:
WITNESSETH:
SEC. 1LEASED PREMISES In consideration of the mutual covenants as set forth
herein, Landlord and Tenant hereby agree as follows:
A.    Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
for the rental and on the terms and conditions hereinafter set forth (i)
approximately twenty-five thousand three hundred four (25,304) square feet of
Net Rentable Area on the fifth (5th) floor of the Building, as reflected on the
floor plan attached hereto as Exhibit A and made a part hereof for all purposes
and known as Suite 500 (the “Manufacturing Space”), (ii) an additional seven
hundred five (705) square feet of Net Rentable Area located on the fourth (4th)
floor of the Building, as reflected on the floor plan thereof attached hereto
and made a part hereof for all purposes as Exhibit A-1 (the “Interior Mechanical
Space”) and (iii) an additional eight hundred eight (808) square feet of Net
Rentable Area located on the fifth (5th) floor of the Building, as reflected on
the floor plan thereof attached hereto and made a part hereof for all purposes
as Exhibit A-2 (collectively, the “Exterior Mechanical Space” and together with
the Manufacturing Space and Interior Mechanical Space, the “Leased Premises”) in
the medical office building located at 2130 West Holcombe Boulevard, Houston,
Harris County, Texas 77030 (the “Building”) and situated on that certain tract
or parcel of land more particularly described by metes and bounds on Exhibit B
attached hereto and made a part hereof for all purposes (the “Land”). Subject to
Section 9.B below, Landlord hereby grants Tenant, its employees, invitees and
other visitors, a nonexclusive license for the Term of this Lease Agreement and
all extensions and renewals thereof to use, for the purpose of ingress and
egress to the Building and the Leased Premises, and in accordance with Section
19 below, the Common Areas (as hereinafter defined) twenty-four hours a day,
seven days a week (subject to temporary closures as necessary for repairs,
maintenance or emergencies). Facilities and areas of the Building that are
intended and designated by Landlord from time to time for the common, general
and non-exclusive use of all tenants of the Building, which include, without
limitation, the Garage (as defined on Exhibit C), are called “Common Areas,”
subject to the provisions of this Lease Agreement. Landlord has the exclusive
control over and right to manage the Common Areas. In addition, Landlord shall
have the exclusive use and control over all other areas of the Building not
designated as Common Areas nor leased exclusively to tenants of the Building,
which include, but are not limited to, all risers, horizontal and vertical
shafts and telephone closets in the Building.
B.    The term “Net Rentable Area” shall mean the net rentable area measured
according to standards based on but modified from those published by the
Building Owners and Managers Association (BOMA) International, Publication
ANSI/BOMA Z 65.1-2010, both as may be amended or replaced from time to time (the
“Modified BOMA Standard”). A copy of the current Modified BOMA Standard is
attached hereto as Exhibit K and made a part hereof for all purposes. Within
thirty (30) days following the Commencement Date (the “NRA Notice Period”), if
Landlord determines that the Net Rentable Area of the Leased Premises differs
from that referenced in Section 1.A above, Landlord may deliver a written notice
to Tenant (the “NRA Notice”) specifying Landlord’s determination of the Net
Rentable Area of the Leased Premises. If the Landlord does not deliver the NRA
Notice during the NRA Notice Period, the Net Rentable Area of the Leased
Premises in Section 1.A above shall be deemed to be correct for all purposes
under this Lease Agreement. If Landlord delivers the NRA Notice to Tenant within
the NRA Notice Period, Tenant shall have the next thirty (30) days (the
“Response Period”) in which to have its architect verify the Net Rentable Area
of the Leased Premises specified in the NRA Notice and notify Landlord in
writing if Tenant disagrees with such determination (the “NRA Response”).
Tenant’s NRA Response must specify in detail the basis for Tenant’s disagreement
with Landlord’s determination of the Net Rentable Area of the Leased Premises.
Should Tenant fail to deliver the NRA Response during the Response Period, the
Net Rentable Area of the Leased Premises specified in the NRA Notice shall be
deemed to be correct for all purposes under this Lease Agreement. If Tenant
timely sends the NRA Response to Landlord during the Response Period and
Landlord’s architect and Tenant’s architect are unable to agree on the Net
Rentable Area of

1



--------------------------------------------------------------------------------




the Leased Premises within the next thirty (30) days [such thirty (30) day
period commencing on the date of the NRA Response (the “Negotiation Period”)],
the Net Rentable Area of the Leased Premises shall be determined by an
independent third-party architect mutually selected by Landlord and Tenant in
good faith within five (5) business days of the expiration of the Negotiation
Period (the fees of such architect being shared equally by Landlord and Tenant).
Such independent third-party architect shall make the final and conclusive
determination of the Net Rentable Area of the Leased Premises within thirty (30)
days of his/her appointment. All measurements of the Leased Premises and the
Building shall be made in accordance with the Modified BOMA Standard. If the
Building is ever demolished, altered, remodeled, renovated, expanded or
otherwise changed in such a manner as to alter the amount of space contained
therein, then the Net Rentable Area of the Building shall be adjusted and
recalculated by using the Modified BOMA Standard.
C.    Landlord also leases to Tenant certain parking spaces on the terms and
conditions set forth in Exhibit C attached hereto and made a part hereof for all
purposes.
D.    The Leased Premises shall be delivered to Tenant and Tenant shall accept
same, in its current “AS IS, WHERE IS” condition subject to the construction of
leasehold improvements set forth and described on Exhibit G attached hereto and
made a part hereof for all purposes and the completion of any incomplete or
corrective items specified in a “punch list” approved by Landlord and Tenant
pursuant to Exhibit G and latent defects, to the extent Tenant notifies Landlord
thereof in writing within the first six (6) months following the Commencement
Date. Tenant acknowledges that no representations as to the repair of the Leased
Premises or the Building, nor promises to alter, remodel or improve the Leased
Premises or the Building, have been made by Landlord, except as are expressly
set forth in this Lease Agreement.
SEC. 2    TERM:
A.    The term of this Lease Agreement (the “Term”) shall commence on September
1, 2015 (the “Commencement Date”) and, unless sooner terminated or renewed and
extended in accordance with the terms and conditions set forth herein, shall
expire at 11:59 p.m. on August 31, 2020 (the “Expiration Date”).
B.    This Lease Agreement shall be effective as of the Effective Date (as
hereinafter defined). Landlord hereby consents to Tenant and its agents,
employees or contractors entering the Leased Premises prior to the Commencement
Date for purposes of undertaking alterations, additions and improvements
therein, including, but not limited to, telephone, and data cabling and
installation of furniture systems, which entry shall be subject to the terms and
conditions of this Lease Agreement, except that the Rent (as hereinafter
defined) shall not commence to accrue as a result of such entry until the date
specified in Section 5 below. Landlord hereby consents to Tenant’s accessing the
Leased Premises at any time after May 15, 2015 for the sole purpose of
installing Tenant’s furniture, equipment and cabling, provided such access does
not unreasonably interfere with the contractors’ completion of the Leasehold
Improvements (as defined on Exhibit G) or any other work being performed by
Landlord in the Leased Premises, Tenant has coordinated such installation
through reasonable advanced written notice with property management and the
contractors, and Tenant has complied with the terms and provisions of this Lease
Agreement.
SEC. 3    USE: The Leased Premises shall be used and occupied by Tenant solely
for the purpose of (i) manufacturing Tenant’s pharmaceuticals, (ii) general
office use and (iii) a research laboratory up to and including Biosafety Level
2. The Leased Premises shall not be used for any purpose which would tend to
lower the first-class character of the Building, violate any other tenants’
exclusive use, if any, previously granted by Landlord, which exclusive use is
identified in Exhibit J attached hereto and made a part hereof for all purposes,
create unreasonable elevator loads or otherwise interfere with standard Building
operations. Tenant agrees specifically that no food, soft drink or other vending
machine will be installed within the Leased Premises without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Under no circumstances shall any abortions be performed
in the Leased Premises (but the foregoing does not prohibit routine
gynecological procedures).
SEC. 4    SECURITY DEPOSIT: $76,460.98 payable on the Effective Date. Upon the
occurrence of any Event of Default, Landlord may, from time to time, without
prejudice to any other remedy, use the security deposit paid to Landlord by
Tenant as herein provided to the extent necessary to make good any arrears of
Rent (as hereinafter defined)

2



--------------------------------------------------------------------------------




and any other damage, injury, expense or liability caused to Landlord by such
Event of Default. Following any such application of the security deposit, Tenant
shall pay to Landlord within ten (10) days of demand the amount so applied in
order to restore the security deposit to the amount thereof existing prior to
such application. Any remaining balance of the security deposit shall be
returned by Landlord to Tenant within sixty (60) days after the termination of
this Lease Agreement and after Tenant provides written notice to Landlord of
Tenant’s forwarding address; provided, however, Landlord shall have the right to
retain and expend such remaining balance (a) to reimburse Landlord for any and
all rentals or other sums due hereunder that have not been paid in full by
Tenant and/or (b) for cleaning and repairing the Leased Premises if Tenant shall
fail to deliver same at the termination of this Lease Agreement in a neat and
clean condition and in as good a condition as existed at the date of possession
of same by Tenant, ordinary wear and tear and casualty loss only excepted.
Tenant shall not be entitled to any interest on the security deposit. Such
security deposit shall not be considered an advance payment of rental or a
measure of Landlord’s damages in case of an Event of Default by Tenant.
SEC. 5    BASE RENT:
A.    As part of the consideration for the execution of this Lease Agreement,
Tenant covenants and agrees and promises to pay Landlord base rent for the
Manufacturing Space only according to the following schedule (the “Manufacturing
Space Base Rent”):
Months Following the
Commencement Date
Annual Base Rent Rate Per
Square Foot of Net Rentable Area
Annual Base Rent
Monthly Payment
1-12
$30.75
$778,098.00
$64,841.50
13-24
$31.80
$804,667.20
$67,055.60
25-36
$32.95
$833,766.80
$69,480.57
37-48
$34.10
$862,866.40
$71,905.53
49-60


61-72
73-84
85-96
97-108
109-120
$35.30


$36.50
$37.80
$39.10
$40.50
$41.90
$893,231.20


$923,596.00
$956,491.20
$989,386.40
$1,024,812.00
$1,060,237.60
$74,435.93


$76,966.33
$79,707.60
$82,448.87
$85,401.00
$88,353.13




3



--------------------------------------------------------------------------------




As part of the consideration for the execution of this Lease Agreement, Tenant
covenants and agrees and promises to pay Landlord base rent for the Interior
Mechanical Space only according to the following schedule (the “Interior
Mechanical Space Base Rent”):
Months Following the
Commencement Date
Annual Base Rent Rate Per
Square Foot of Net Rentable Area
Annual Base Rent
Monthly Payment
1-12
$20.75
$14,628.75
$1,219.06
13-24
$21.80
$15,369.00
$1,280.75
25-36
$22.95
$16,179.75
$1,348.31
37-48
$24.10
$16,990.50
$1,415.88
49-60


61-72
73-84
85-96
97-108
109-120
$25.30


$26.50
$27.80
$29.10
$30.50
$31.90
$17,836.50


$18,682.50
$19,599.00
$20,515.50
$21,502.50
$22,489.50
$1,486.38


$1,556.88
$1,633.25
$1,709.63
$1,791.88
$1,874.13



As part of the consideration for the execution of this Lease Agreement, Tenant
covenants and agrees and promises to pay Landlord base rent for the Exterior
Mechanical Space only according to the following schedule (the “Exterior
Mechanical Space Base Rent” and together with the Manufacturing Space Base Rent
and Interior Mechanical Space Base Rent, the “Base Rent”):
Months Following the
Commencement Date
Annual Base Rent Rate Per
Square Foot of Net Rentable Area
Annual Base Rent
Monthly Payment
1-60


61-120
$7.00


$8.00
$5,656.00


$6,464.00
$471.33


$538.67
 
 
 
 

The Base Rent shall be payable to Landlord at the address of the Landlord’s
property manager set forth in Section 31 below (or such other address as may be
designated by Landlord in writing from time to time) in monthly installments in
legal tender of the United States of America, in advance, without demand,
set-off or counterclaim except as herein expressly provided, on or before the
first day of each calendar month during the Term hereof; provided, however, the
first monthly payment of Base Rent shall be made on the Effective Date. If the
Term of this Lease Agreement as described above commences on other than the
first day of a calendar month or terminates on other than the last day of a
calendar month, then the installments of Base Rent for such month or months
shall be prorated and the installment or installments so prorated shall be paid
in advance. The payment for such prorated month shall be calculated by
multiplying the monthly installment by a fraction, the numerator of which shall
be the number of days of the Term occurring during said commencement or
termination month, as the case may be, and the denominator of which shall be the
total number of days occurring in said commencement or termination month.
B.    In addition to the foregoing Base Rent and the Additional Rent to be paid
by Tenant pursuant to Section 6 below, Tenant agrees to pay to Landlord as
additional rent all charges for any services, goods or materials furnished by
Landlord at Tenant’s request which are not required to be furnished by Landlord
under this Lease Agreement, as well as other sums payable by Tenant hereunder,
within ten (10) days after Landlord renders a statement therefor to Tenant. All
Rent (as hereinafter defined) shall bear interest from the date due until paid
at the greater of (i) two percent (2%) above the “prime rate” per annum of the
JPMorgan Chase Bank, a New York banking corporation or its successor or such
other “money center” bank as Landlord and Tenant may agree from time to time
(“Chase”) in effect on said due date (or if the “prime rate” be discontinued,
the base reference rate then being used by Chase to define the rate of interest
charged to commercial borrowers) or (ii) ten percent (10%) per annum; provided,
however, in no event shall the rate of interest hereunder exceed the maximum
non-usurious rate of interest (hereinafter called the “Maximum

4



--------------------------------------------------------------------------------




Rate”) permitted by the applicable laws of the State of Texas or the United
States of America, and to the extent that the Maximum Rate is determined by
reference to the laws of the State of Texas, the Maximum Rate shall be the
weekly ceiling (as defined and described in Chapter 303 of the Texas Finance
Code, as amended) at the applicable time in effect.
C.    If the Net Rentable Area of the Leased Premises is modified for any
reason, the provisions of this Lease Agreement which are contingent upon the
size of the Leased Premises (including without limitation, Base Rental,
Additional Rent, Tenant’s pro rata share, the Improvement Allowance and number
of reserved Parking Spaces and number of unreserved Parking Spaces) shall be
automatically adjusted to reflect the modification of the Net Rentable Area of
the Leased Premises, effective as of the date of the determination made in
accordance with Section 1.B above. If the Net Rentable Area of the Building is
modified for any reason, the provisions of this Lease Agreement which are
contingent upon the size of the Building (including, without limitation,
Tenant’s pro rata share) shall automatically be adjusted to reflect the
modification of the Net Rentable Area of the Building, effective as of the date
of the determination made in accordance with Section 1.B above. The parties
shall memorialize all such adjustments in an amendment to this Lease Agreement
as soon as reasonably possible thereafter.
SEC. 6    ADDITIONAL RENT:
A.    As part of the consideration for the execution of this Lease Agreement,
and in addition to the Base Rent specified above, Tenant covenants and agrees to
pay, for each calendar year during the Term, as additional rent (the “Additional
Rent”), Tenant’s pro rata share of the Operating Expenses (as hereinafter
defined) for that year. Tenant’s pro rata share shall be a fraction, the
numerator of which is the Net Rentable Area in the Manufacturing Space plus the
Net Rentable Area of the Interior Mechanical Space and the denominator of which
is the Net Rentable Area in the Building, excluding the Net Rentable Area of the
Exterior Mechanical Space and any other exterior mechanical space in, on or
about the Building, which shall not be included in the calculation of Tenant’s
pro rata share of Operating Expenses. Notwithstanding the foregoing sentence, in
regards to the Interior Mechanical Space, Tenant’s pro-rata share of Operating
Expenses (i) shall not include a component for janitorial services for such
space, as janitorial services will not be furnished by Landlord to such space;
and (ii) Tenant’s share of heating, ventilation and air conditioning (“HVAC”)
costs for such space will be billed back in accordance with Exhibit H and H-1 of
this Lease Agreement and will be equal to the HVAC costs attributable to the
Interior Mechanical Space.
B.    All Operating Expenses shall be determined in accordance with generally
accepted accounting principles, consistently applied and shall be computed on
the accrual basis. The term “Operating Expenses” as used herein shall mean all
expenses, costs and disbursements in connection with the ownership, operation,
management, maintenance and repair of the Building, the Land, related pedestrian
walkways, landscaping, fountains, roadways and parking facilities (including the
Garage [as defined on Exhibit C]), and such additional facilities to service any
of the foregoing in subsequent years as may be necessary or desirable in
Landlord’s reasonable discretion (the Building, the Land and said additional
facilities being hereinafter sometimes referred to as the “Complex”), including
but not limited to the following:

5



--------------------------------------------------------------------------------




(1)
Wages and salaries of all employees engaged in the operation, security, cleaning
and maintenance of the Complex, including customary taxes, insurance and
benefits relating thereto, allocated based upon the time such employees are
engaged directly in providing such services, but not above the level of property
manager.

(2)
All supplies, tools, equipment and materials used in operation and maintenance
of the Complex.

(3)
Cost of all utilities for the Complex, including but not limited to the costs of
water, electricity, gas, heating, lighting, air conditioning and ventilation;
provided, however, in the event that Landlord elects to meter or sub-meter any
or all of the aforementioned utilities in accordance with Section 7.E hereof,
Operating Expenses shall not include the cost of such metered or sub-metered
utilities provided to the Leased Premises or the leased premises of the other
tenants in the Complex.

(4)
Cost of all janitorial service, maintenance and service agreements for the
Complex and the equipment therein, including alarm service, security service,
window cleaning, janitorial service, trash removal and elevator maintenance.

(5)
Cost of all insurance relating to the Complex which Landlord may elect to
obtain, including but not limited to casualty and liability insurance applicable
to the Complex and Landlord’s personal property used in connection therewith;
the amount of the commercially reasonable deductible paid by Landlord or
deducted from any insurance proceeds paid to Landlord shall also constitute an
Operating Expense.

(6)
Accounting costs and audit fees attributable to Landlord's ownership of the
Complex, including without limitation in connection with tax returns. All taxes
and assessments and other governmental charges (whether federal, state, county
or municipal and whether they be by taxing districts or authorities presently
taxing the Leased Premises or by others subsequently created or otherwise) and
any other taxes and improvement assessments attributable to the Complex, or its
operation or the revenues or rents received therefrom (whether directly or
indirectly through the use of a franchise, margin or other similar tax and
whether or not such taxes allow for the deduction of expenses in calculating the
base amount on which the tax is levied) but excluding, however, federal and
state taxes on income (collectively, "Taxes”); provided, however, that if at any
time during the Term, new taxes, assessments, levies, impositions or charges are
imposed on the rents received from the Complex or the rents reserved herein or
any part thereof (whether directly or indirectly through the use of a franchise,
margin or other similar tax), or the present method of taxation or assessment
shall be so changed that the whole or any part of the taxes, assessments,
levies, impositions or charges now levied, assessed or imposed on real estate
and the improvements thereof shall be discontinued and as a substitute therefor,
or in lieu of an increase to the tax rate thereof, taxes, assessments, levies,
impositions or charges shall be levied, assessed and/or imposed wholly or
partially as a capital levy or otherwise on the rents received from the Complex
or the rents reserved herein or any part thereof (whether directly or indirectly
through the use of a franchise, margin or similar tax and whether or not such
taxes allow for the deduction of expenses in calculating the base amount on
which the tax is levied), then such substitute or additional taxes, assessments,
levies, impositions or charges, to the extent so levied, assessed or imposed,
shall be deemed to be included within Taxes to the extent that such substitute
or additional tax would be payable if the Complex were the only property of the
Landlord subject to such tax. It is agreed that Tenant will also be responsible
for ad valorem taxes on its personal property and on the value of leasehold
improvements to the extent that the same exceed standard building allowance,
provided, however, that such amount(s) is(are) expressly set out in the tax
statements from the taxing authorities, or are reasonably determinable from tax
statements that pertain specifically to the Leased Premises,


6



--------------------------------------------------------------------------------




even if no reference is made in such statements to “standard building allowance”
or similar concepts.
(7)
Amortization of the cost of installation of capital investment items that have
been (whether before or during the Term) or are hereafter installed for the
purpose of reducing Operating Expenses or which may be required by any laws,
ordinances, orders, rules, regulations and requirements which are amended,
become effective or are interpreted differently after the Commencement Date
which impose any duty with respect to or otherwise relate to the use, condition,
occupancy, maintenance or alteration of the Complex. All such costs which relate
to the installation of such capital investment items shall be amortized over the
reasonable life of the capital investment item, with the reasonable life and
amortization schedule being determined in accordance with generally accepted
accounting principles as reasonably determined by Landlord.

(8)
The property management fees incurred by Landlord, in no event to exceed four
percent (4%) of the gross revenues (but expressly excluding parking revenues)
received by Landlord on the Complex.

(9)
Cost of repairs and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties)
for the Complex.

(10)
The reasonable rental value of the Building management office (which shall not
exceed 3,000 square feet of Net Rentable Area).

(11)
All costs incurred by Landlord for the purpose of reducing Operating Expenses,
including, without limitation, the cost of all tax protests (subject to the
provisions set forth in Section 6.B(7) above.

C.    Notwithstanding anything contained in this Lease Agreement to the
contrary, the following shall not be included in or considered as Operating
Expenses:

7



--------------------------------------------------------------------------------




(1)
Except as set forth in Section 6.B(7) above, expenditures classified as capital
expenditures, including without limitation, capital improvements, capital
repairs, capital equipment and capital tools, under generally accepted
accounting principles consistently applied, including rental payments with
respect to capital items, or any non-cash charges such as depreciation or
amortization. All costs incurred for the acquisition and renovation,
construction and improving of the Complex and Garage, and readying same for
occupancy and use, including without limitation tap fees or other one-time
utility charges and initial installation of landscaping improvements, light
fixtures and other items, even if the replacement thereof is permitted to be
included in Operating Expenses shall be excluded from Operating Expenses.

(2)
Advertising, promotional expenses, leasing commissions, attorneys fees, costs
and disbursements and other expenses incurred in connection with the leasing of
the Complex or negotiations or disputes relating to leasing and lease
interpretations with tenants or prospective tenants or other occupants of the
Complex. Personnel costs of persons on-site and off-site to the extent same are
engaged in leasing activities shall be excluded from Operating Expenses. Gifts,
meals and entertainment expenses incurred with tenants, tenant prospects and
brokers shall be excluded from Operating Expenses.

(3)
The cost of repairs or other work occasioned by any casualty which is covered by
insurance or coverable by standard all risk property insurance available in
Texas, or by the exercise of the right of eminent domain or otherwise reimbursed
to Landlord from another source, net of deductibles carried by Landlord, and
reasonable out-of-pocket cost of adjustment.

(4)
Landlord's cost of HVAC, electricity, water, janitorial and other services or
benefits sold or provided to tenants in the Complex and for which Landlord is
entitled to be reimbursed by such tenants as a separate additional charge or
rental over and above the base rent or additional rent payments payable under
the lease agreement with such tenant. The cost of providing HVAC services to
other tenants at times or in quantities in excess of that made available to
Tenant without special charge under this Lease Agreement, and the cost of
providing electricity, water, janitorial or other services to other tenants in
quantities or at specifications in excess of that made available to Tenant
without special charge under this Lease Agreement, shall be excluded from
Operating Expenses regardless of whether Landlord offers such services to other
tenants without special charge under the terms of such other tenants' leases.

(5)
All costs (including permit, license and inspection fees), however paid, in
demolishing, removing, completing, fixturing, furnishing, renovating, decorating
or otherwise altering or improving space for tenants or other occupants of the
Complex or for vacant space, or for any management office, including space
planning, interior design and engineering work.

(6)
Except as set forth in Section 6.B(7) above, all costs incurred by Landlord in
connection with the design or construction of the Complex or any equipment
therein and related facilities, the correction of defects in design,
construction or in the discharge of Landlord's obligations under Exhibit G
attached to this Lease Agreement.

(7)
Except as set forth in Section 6.B(7) above, all costs of removing, remediating,
encapsulating and/or monitoring any hazardous waste, substance or material,
including, without limitation, asbestos containing materials, but excluding
automotive fuels discharged in driving and parking areas of the Complex.
Notwithstanding Section 6.B(7) above, all operating and capital costs required
by or incurred in connection with (i) the installation of any capital
improvement required by any law, ordinance or regulation enacted before the
Effective Date, including, without limitation, the Americans with Disabilities
Act, the Texas Architectural Barriers Act, the Houston Life Safety Ordinance,
but excluding any changes in interpretations, enforcement or ruling thereon
after the Effective Date, (ii) the existence of


8



--------------------------------------------------------------------------------




chlorofluorocarbons (freon) in the Complex heating ventilation and air
conditioning system or variable air volume system, or (iii) any future asbestos
abatement of the Complex shall be excluded from Operating Expenses.
(8)
All costs, including without limitation fines, penalties and legal fees,
incurred or imposed in connection with any legal violation by Landlord or the
property manager or any breach or default by Landlord under any loan or mortgage
instrument or any lease or license agreement. All costs, including without
limitation interest, late charges, penalties and legal fees, incurred in
connection with any late payment by Landlord.

(9)
Except as otherwise provided in Section 6.B(6) above, federal and state taxes on
income and inheritance, estate and gift taxes of Landlord, the property manager
and their respective affiliates, and all taxes imposed on or calculated on the
basis of any mortgage encumbering the Complex or Garage or in connection with
any transfer of ownership of the Complex or Garage or beneficial interests
therein.

(10)
Ad valorem taxes attributable to the leasehold improvements of Tenant and the
other tenants of the Complex in excess of Complex standard but only to the
extent (a) Landlord is reimbursed directly by such other tenants for any ad
valorem taxes attributable to the above Building standard leasehold improvements
of such other tenants or (b) a separate allocation is made by the applicable
taxing authority.

(11)
All payments to any affiliate of Landlord for services in excess of the costs of
arms-length, third-party providers for services of comparable quality and scope.

(12)
Compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord or the property manager.

(13)
All costs incurred in connection with the operation, maintenance or repair of
any antennae or satellite facilities, unless such services are being provided to
all tenants of the Complex, including Tenant.

(14)
Except as otherwise provided in Section 6.B(6) above, other costs (including
consulting fees and related disbursements) incurred in connection with
Landlord's ownership of the Complex to the extent not directly related to the
operation, maintenance and repair thereof, including without limitation, costs
of any disputes between Landlord and its employees or the property manager and
costs of selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Complex and/or common areas, costs of defending
Landlord's title or interest in and to said property.

(15)
All contributions to charitable organizations.

(16)
All contributions to reserves for Operating Expenses.

(17)
Except as otherwise provided in Section 6.B(6) above, any special assessments of
taxes from any city, county, state or federal governmental agency, including,
but not limited to, such items as parking income taxes.

(18)
Costs of repair or replacement for any item to the extent that Landlord is
reimbursed for same pursuant to a warranty.

(19)
Costs which Landlord is reimbursed by its insurance carrier or by any tenant's
insurance carrier or by any other entity.


9



--------------------------------------------------------------------------------




(20)
Any fines, costs, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors or employees.

(21)
Any bad debt loss, rent loss or reserves for bad debt or rent loss.

(22)
All payments of principal, interest or other charges of any kind incurred in
connection with any indebtedness secured by the Complex, and any payments under
any ground lease or other underlying lease; provided that if Landlord makes
payment of ad valorem taxes to its lender, rather than to taxing authorities,
then payment to the lender shall not be included in Operating Expenses, but
payments by the lender to taxing authorities shall be considered payments by
Landlord, to be included in Operating Expenses to the extent otherwise provided
for herein.

(23)
The cost of any additional casualty insurance premium for the Complex in excess
of the standard rate payable by Landlord, which additional cost is attributable
to: (a) the tenancy of a particular tenant or tenants in the Complex other than
Tenant or (b) the use of any part of the Complex by Landlord other than for
purposes of providing general services to the Complex.

(24)
Accounting costs and audit fees attributable to Landlord's ownership (as opposed
to the operation) of the Complex, including in connection with Landlord’s income
tax returns.

D.    If the Term of this Lease Agreement commences or terminates on other than
the first day of a calendar year, Tenant’s Additional Rent shall be prorated for
such commencement or termination year, as the case may be, by multiplying each
by a fraction, the numerator of which shall be the number of days of the Term
during the commencement or termination year, as the case may be, and the
denominator of which shall be 365, and the calculation described in Section 6.F
below shall be made as soon as reasonably possible after the termination of this
Lease Agreement, Landlord and Tenant hereby agreeing that the provisions
relating to said calculation shall survive the termination of this Lease
Agreement.
E.    On or about January 1 of each calendar year during the Term, Landlord
shall endeavor to deliver to Tenant Landlord’s good faith estimate of Tenant’s
Additional Rent (the “Estimated Additional Rent”) for such year. The Estimated
Additional Rent shall be paid in equal installments in advance on the first day
of each month. If Landlord does not deliver an estimate to Tenant for any year
by January 1 of that year, Tenant shall continue to pay Estimated Additional
Rent based on the prior year’s estimate until Landlord’s estimate is delivered
to Tenant. From time to time during any calendar year, but in no event more than
twice in any calendar year, Landlord may revise its estimate of the Additional
Rent for that year based on either actual or reasonably anticipated increases in
Operating Expenses, and the monthly installments of Estimated Additional Rent
shall be appropriately adjusted for the remainder of that year in accordance
with the revised estimate so that by the end of the year, the total payments of
Estimated Additional Rent paid by Tenant shall equal the amount of the revised
estimate.
F.    Within one hundred fifty (150) days after the end of each calendar year
during the Term, or as soon as reasonably practicable thereafter, Landlord shall
provide Tenant a statement showing the Operating Expenses for said calendar
year, prepared in accordance with generally accepted accounting practices, and a
statement prepared by Landlord comparing Estimated Additional Rent paid by
Tenant with actual Additional Rent. If the Estimated Additional Rent paid by
Tenant, if any, exceeds the actual Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess at Landlord’s option,
by either giving a credit against rentals next due, if any, or by direct payment
to Tenant within thirty (30) days of the date of such statement. If the actual
Additional Rent exceeds Estimated Additional Rent for said calendar year, Tenant
shall pay the difference to Landlord within thirty (30) days of receipt of the
statement. The provisions of this paragraph shall survive the expiration or
termination of this Lease Agreement. Any amount due to the Landlord as shown on
Landlord’s statement described above, whether or not disputed by Tenant as
provided herein shall be paid by Tenant when due as provided above, without
prejudice to any subsequent written exception made pursuant to Section 6.I. The
Base Rent, Additional Rent and all other sums of money that become due and
payable under this Lease Agreement shall collectively be referred to herein as
“Rent”.

10



--------------------------------------------------------------------------------




G.    Notwithstanding any other provision herein to the contrary, it is agreed
that if less than one hundred percent (100%) of the Net Rentable Area of the
Building is occupied during any calendar year or if less than one hundred
percent (100%) of the Net Rentable Area of the Building is being provided with
Building standard services during any calendar year, an adjustment shall be made
in computing each component of the Operating Expenses for that year which varies
with the rate of occupancy of the Building (such as, but not limited to,
utilities, management fees and janitorial services) so that the total Operating
Expenses shall be computed for such year as though the Building had been one
hundred percent (100%) occupied during such year and as though one hundred
percent (100%) of the Building had been provided with Building standard services
during that year.
H.    All Additional Rent shall be paid by Tenant to Landlord contemporaneously
with the required payment of Base Rent on the first day of each calendar month,
monthly in advance, for each month of the Term, in lawful money of the United
States at the address of the Landlord’s property manager specified in Section 31
below (or such other address as may be designated by Landlord in writing from
time to time). No payment by Tenant or receipt by Landlord of an amount less
than the amount of Rent herein stipulated to be paid shall be deemed to be other
than on account of the stipulated Rent, nor shall any endorsement on any check
or any letter accompanying such payment of Rent be deemed an accord and
satisfaction, but Landlord may accept such payment without prejudice to his
rights to collect the balance of such Rent.
I.    Landlord shall maintain full and complete records of Operating Expenses
and exclusions therefrom in accordance with generally accepted accounting
principles and good commercial practice and sufficient to enable Tenant to audit
Operating Expenses to confirm that Operating Expenses are being charged in
accordance with this Lease Agreement.  Not more than once per calendar year, and
only on or before the sixtieth (60th) day following the date Landlord delivered
the statement described in Section 6.F above to Tenant setting out the
adjustment, if any, to the Estimated Additional Rent (the Estimated Additional
Rent, as adjusted by such statement, is hereinafter referred to as the “Adjusted
Additional Rent”), Tenant shall have the right, directly or through agents or
contractors, to commence an inspection and audit of Landlord’s books and records
pertaining to Operating Expenses and exclusions therefrom for the period covered
by the statement only, upon reasonable advance notice to and coordination with
Landlord; provided, however, in no event will Landlord be obligated to permit
any such inspection or audit to be performed by a consultant or firm that is
compensated by Tenant on a contingent fee or percentage of recovery basis.  If
Tenant fails to commence such audit on or before the sixtieth (60th) day
following the date Landlord delivered the statement described in Section 6.F
above to Tenant or to complete such audit and deliver the auditor’s report to
Landlord before the ninetieth (90th) day following the delivery of such
statement, then Tenant shall conclusively be deemed to have accepted the
Adjusted Additional Rent specified in such statement and to have waived any
right to contest such amount in the future.  The cost of any such review or
audit by Tenant shall be borne solely by Tenant. Notwithstanding the foregoing,
if following such audit it is conclusively determined that the Adjusted
Additional Rent exceeds the actual Additional Rent by more than five percent
(5%) for the calendar year in question, Landlord shall reimburse Tenant for all
of Tenant’s reasonable out of pocket costs and expenses incurred by Tenant in
connection with such audit.  If following such audit, it is conclusively
determined that the Adjusted Additional Rent paid by Tenant exceeds the actual
Additional Rent for said calendar year, Landlord shall pay Tenant an amount
equal to such excess at Landlord’s option, by either giving a credit against
rentals next due, if any, or by direct payment to Tenant within thirty (30) days
of the date of such determination.  If as a result of such audit, it is
conclusively determined that the actual Additional Rent exceeds the Adjusted
Additional Rent for said calendar year, Tenant shall pay to Landlord within
thirty (30) days of the date of such determination, the positive difference
between the amount that the actual Additional Rent exceeds the Adjusted
Additional Rent for said calendar year.
J.    Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease Agreement for
determining Operating Expenses and other charges are commercially reasonable and
valid even though such methods may not state precise mathematical formulae for
determining such Operating Expenses. ACCORDINGLY, TENANT HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER
SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS ENACTED BY HOUSE BILL 2186, 77TH
LEGISLATURE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR
SUCCEEDED.

11



--------------------------------------------------------------------------------




SEC. 1    SERVICES AND UTILITIES:
E.    Provided no Event of Default has occurred and is continuing hereunder, and
subject to the provisions of Sections 7.B and 7.C below, Landlord shall furnish
the following services and amenities (collectively, the “Required Services”) to
Tenant (and its assignees and sublessees permitted hereunder) while occupying
the Manufacturing Space:

12



--------------------------------------------------------------------------------




(1)
Domestic water at those points of supply provided for general use of the tenants
of the Building;

(2)
Chilled water piping to the main Building back bone located in the center of the
Building mechanical rooms on the fifth (5th) floor of the Building for central
heat, ventilation and air conditioning in season, twenty-four (24) hours per
day, seven (7) days per week, all as more particularly described on Exhibit H
attached hereto and made a part hereof for all purposes;

(3)
Electric lighting service for all public areas and special service areas of the
Building in the manner and to the extent deemed by Landlord to be in keeping
with the standards of other comparable medical office buildings in and in the
vicinity of the Texas Medical Center area of Houston, Texas;

(4)
Janitor service on a five (5) day week basis, in the manner and to the extent
deemed standard by Landlord during the periods and hours as such services are
normally furnished to tenants in the Building and such window-washing as may
from time to time in Landlord’s judgment reasonably be required, all in keeping
with the standards of other comparable medical office buildings in and in the
vicinity of the Texas Medical Center area of Houston, Texas;

(5)
On-site security personnel and equipment for the Building; provided, however,
that Tenant agrees that Landlord shall not be responsible for the adequacy or
effectiveness of such security provided that (i) Landlord has exercised
reasonable care in the selection of the security contractor and equipment, and
(ii) the scope and extent of the security services contracted for by Landlord
are in keeping with the standards of other comparable medical office buildings
in and in the vicinity of the Texas Medical Center area of Houston, Texas;

(6)
Electrical facilities to furnish 24 hours a day, seven days a week (i) power to
operate typewriters, personal computers, calculating machines, photocopying
machines and other equipment that operates on 120/208 volts (collectively, the
“Low Power Equipment”); provided, however, total rated connected load by the Low
Power Equipment shall not exceed an annual average of four (4) watts per square
foot of Net Rentable Area of the Manufacturing Space and Interior Mechanical
Space and (ii) power to operate Tenant’s lighting and Tenant’s equipment that
operates on 277/480 volts (collectively, the “High Power Equipment”); provided,
however, total rated connected load by the High Power Equipment shall not exceed
an annual average of two (2) watts per square foot of Net Rentable Area of the
Manufacturing Space and Interior Mechanical Space. In the event that the
Tenant's connected loads for low electrical consumption (120/208 volts) and high
electrical consumption (277/480 volts) are in excess of those loads stated
above, as determined by an independent utility consultant, and Landlord agrees
to provide such additional load capacities to Tenant (such determination to be
made by Landlord in its sole discretion), then Landlord may install and
maintain, at Tenant’s expense, electrical submeters, wiring, risers,
transformers, and electrical panels, and other items required by Landlord, in
Landlord’s discretion, to accommodate Tenant’s design loads and capacities that
exceed those loads stated above, including, without limitation, the installation
and maintenance thereof.

(7)
All Building standard fluorescent bulb replacement and all incandescent bulb
replacement in the Common Areas of the Complex; and

(8)
Non-exclusive passenger elevator service to the Manufacturing Space twenty-four
(24) hours per day and non-exclusive freight elevator service during normal
business hours of the Building.

F.    The obligation of Landlord to provide the Required Services shall be
subject to governmental regulation thereof (i.e., rationing, temperature
control, etc.) and any such regulation that impairs Landlord’s ability to
provide the

13



--------------------------------------------------------------------------------




Required Services as herein stipulated shall not constitute an Event of Default
hereunder but rather providing the applicable Required Services to the extent
allowed pursuant to such regulations shall be deemed to be full compliance with
the obligations and agreements of Landlord hereunder.
G.    To the extent any of the Required Services require electricity, gas and
water supplied by public utilities or others, Landlord’s covenants hereunder
shall only impose on Landlord the obligation to use its good faith efforts to
cause the applicable public utilities or other providers to furnish the same.
Failure by Landlord to furnish any of the Required Services to any extent, or
any cessation thereof, due to failure of any public utility or other provider to
furnish service to the Building, or any other cause beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
work an abatement of Rent, nor relieve Tenant from fulfillment of any covenant
or agreement hereof. As used herein, the phrase “cause beyond the reasonable
control of Landlord” shall include, without limitation, acts of the public
enemy, restraining of government, unavailability of materials, strikes, civil
riots, floods, hurricanes, tornadoes, earthquakes and other severe weather
conditions or acts of God. In the event of any failure by Landlord to furnish
any of the Required Services to any extent, or any cessation thereof, due to
malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof, except as provided herein, provided that Landlord
utilizes its reasonable efforts to promptly repair said equipment or machinery
and to restore said Required Services as soon thereafter as is reasonably
practicable. If the interruption of Essential Required Services (as defined
herein) is caused by the negligence or willful misconduct of Landlord, its
employees, contractors, subcontractors or agents or lies within Landlord’s
reasonable control and such interruption renders any portion of the Leased
Premises, as applicable, unusable by Tenant for its intended purpose, then if
such Essential Required Services are not restored within five (5) consecutive
days following the initial interruption of Essential Required Services, Tenant
shall receive an abatement of all Base Rent and Additional Rent as to the
portion of the Leased Premises, as applicable, rendered unusable for its
intended purpose beginning on the sixth (6th) consecutive day following the
initial interruption of Essential Required Services until such Essential
Required Services are restored. Furthermore, if such interruption of Essential
Required Services renders the Manufacturing Space unusable for its intended
purpose for more than sixty (60) consecutive days and Landlord fails to commence
to cure and thereafter diligently pursue the cure of such interruption within
such sixty (60) consecutive day period, then Tenant may terminate this Lease
Agreement by delivering written notice to Landlord at any time after the
expiration of such 60-day period unless Landlord has commenced to cure such
interruption. The foregoing Rent abatement and termination rights shall be
Tenant’s sole recourse in the event of an interruption of an Essential Required
Service. Landlord in no event shall be liable for damages by reason of loss of
profits, business interruption or other consequential damages. The provisions of
this Section 7.C do not apply in the case of a casualty or condemnation under
Sections 13 and 14 hereof, which provisions shall govern in such circumstances.
As used herein, the term “Essential Required Services” means any one or more of
the following services to the extent Landlord is required to provide such
service to Tenant under this Lease Agreement: HVAC, electricity, water, and/or
elevator service.
H.    Tenant hereby acknowledges and agrees that Landlord is obligated to
provide only the Required Services under this Lease Agreement, and that
Landlord, its agents and representatives, have made no representations
whatsoever of any additional services or amenities to be provided by Landlord
now or in the future under this Lease Agreement. Notwithstanding the foregoing,
Tenant recognizes that Landlord may, at Landlord’s sole option, elect to provide
additional services or amenities for the tenants of the Building from time to
time, and hereby agrees that Landlord’s discontinuance of any provision of any
such additional services or amenities shall not constitute a default of Landlord
under this Lease Agreement nor entitle Tenant to any abatement of or reduction
in Rent.
I.    Notwithstanding anything contained in this Section 7 to the contrary,
Landlord shall have the right to install, at Tenant’s sole cost and expense,
meters or sub-meters within the Leased Premises for the purpose of metering or
sub-metering water, electricity or any other utility provided to the Leased
Premises, and may install, at its sole discretion and at Tenant’s sole cost and
expense, meters or sub-meters for the purpose of metering or sub-metering
heating, air conditioning and ventilation. In the event that Landlord installs
one or more of the aforementioned meters or sub-meters, Landlord shall provide
an invoice to Tenant for the utilities provided to the Leased Premises on a
monthly basis in arrears based on the actual costs charged to Landlord for
providing such utilities to the Leased Premises, which shall be paid by Tenant
as Additional Rent on or before the first day of the following calendar month,
along with the remainder of the Additional Rent then due and owing by Tenant. In
the alternative, Landlord shall have the continuing

14



--------------------------------------------------------------------------------




right to require Tenant to procure water, electricity and/or any other utility
directly from a reputable third party service provider (“Provider”) for Tenant’s
own account in which case Tenant shall be responsible for the payment of such
utilities directly to such Provider. In such event, Tenant shall require each
Provider to comply with the Building’s rules and regulations, all applicable
laws, and Landlord’s reasonable policies and practices for the Building. Tenant
acknowledges Landlord’s current policy that requires all Providers utilizing any
area of the Complex outside the Premises to be approved by Landlord and to enter
into a written agreement reasonably acceptable to Landlord prior to gaining
access to, or making any installations in or through, such area. Accordingly,
Tenant shall give Landlord written notice sufficient for such purposes.
SEC. 2    MAINTENANCE, REPAIRS AND USE:
C.    Landlord shall provide for the cleaning and maintenance of the public
portions of the Building including painting and landscaping surrounding the
Building. Unless otherwise expressly stipulated herein, Landlord shall not be
required to make any improvements or repairs of any kind or character on the
Leased Premises during the Term, except such repairs as may be required by
normal maintenance operations to the exterior walls, corridors, windows, roof
and other structural elements and equipment of the Building.
D.    Landlord, its officers, agents, designees and representatives shall have
the right to enter all parts of the Leased Premises at all reasonable hours upon
at least 24 hours’ advance notice (except in the event of an emergency or to
provide janitorial service, in which case no notice is required) for the
purposes of: (i) inspecting same for compliance with Tenant’s obligations
hereunder, (ii) cleaning, making repairs, alterations or additions to the
Building or Leased Premises which it may deem necessary or desirable, (iii) to
provide any service which it is obligated to furnish to Tenant, or (iv) showing
the Leased Premises to prospective purchasers, mortgagees, or prospective
tenants (but with prospective tenants only, during the last 6 months of the
Term), and Tenant shall not be entitled to any abatement or reduction of Rent by
reason thereof; provided, however, Landlord shall use commercially reasonable
efforts not to disturb Tenant’s use of the Leased Premises and accommodate
Tenant’s preferred time of entry to the extent reasonable under the
circumstances. Further, Tenant may elect to have a Tenant representative escort
Landlord, its officers, agents, designees and representatives through the Leased
Premises provided such election shall not delay Landlord’s entry into the Leased
Premises. Landlord shall use commercially reasonable efforts to cause all
parties entering the Leased Premises on Landlord’s behalf or invitation to keep
all information learned about Tenant’s business operations during any such visit
to the Leased Premises confidential and shall not disclose any such information
to a third party.
E.    Landlord may, at its option and at the cost and expense of Tenant, repair
or replace any damage or injury done to the Complex or any part thereof, caused
by Tenant, Tenant’s agents, employees, licensees, invitees or visitors; Tenant
shall pay the reasonable cost thereof to Landlord within 30 days of demand.
Tenant further agrees to maintain and keep the interior of the Leased Premises
in good repair and condition at Tenant’s expense. Tenant agrees not to commit or
allow any waste or damage to be committed on any portion of the Leased Premises,
and at the termination of this Lease Agreement, by lapse of time or otherwise,
to deliver up the Leased Premises to Landlord in as good condition as on the
Commencement Date, ordinary wear and tear and casualty and condemnation damage
alone excepted, and upon such termination of this Lease Agreement, Landlord
shall have the right to re-enter and resume possession of the Leased Premises.
F.    Tenant will not use, occupy or permit the use or occupancy of the Leased
Premises for any purpose which is directly or indirectly forbidden by law,
ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may unreasonably
interfere with, annoy or disturb the quiet enjoyment of any other tenant of the
Building; or keep any substance or carry on or permit any operation which might
emit offensive odors or conditions into other portions of the Complex; or use
any apparatus which might make undue noise or set up vibrations in the Complex;
or permit anything to be done which would increase the fire and extended
coverage insurance rate on the Building or contents and if there is any increase
in such rates by reason of acts of Tenant, then Tenant agrees to pay such
increase promptly upon demand therefor by Landlord. In the event Tenant fails to
correct, cure or discontinue such prohibited or dangerous use within five (5)
days following notice from the Landlord, such failure shall constitute an Event
of Default by Tenant hereunder and Landlord shall have all of its remedies as
set forth in this Lease Agreement.

15



--------------------------------------------------------------------------------




SEC. 3    QUIET ENJOYMENT; RIGHTS RESERVED:
A.    Tenant, on paying the said Rent and performing the covenants herein agreed
to be by it performed, shall and may peaceably and quietly have, hold and enjoy
the Leased Premises for the said Term.
B.    Notwithstanding anything herein to the contrary, provided no such actions
materially adversely affect Tenant’s access to or use of the Leased Premises or
the Garage, Landlord hereby expressly reserves the right in its sole discretion
to (i) temporarily or permanently change the location of, close, block or
otherwise alter any streets, driveways, entrances, corridors, doorways or
walkways leading to or providing access to the Complex or any part thereof or
otherwise restrict the use of same provided such activities do not unreasonably
impair Tenant’s access to the Leased Premises, or reduce the size or
configuration of the Leased Premises, (ii) improve, remodel, add additional
floors to or otherwise alter the Building, (iii) construct, alter, remodel or
repair one or more parking facilities (including garages) on the Land, and (iv)
convey, transfer or dedicate portions of the Land. In addition, Landlord shall
have the right, in its sole discretion, at any time during the Term to attach to
any or all of the Building windows a glazing, coating or film or to install
storm windows for the purpose of improving the Building’s energy efficiency.
Tenant shall not remove, alter or disturb any such glazing, coating or film. The
addition of such glazing, coating or film, or the installation of storm windows
or the exercise of any of Landlord’s rights pursuant to this Section 9, shall in
no way reduce Tenant’s obligations under this Lease Agreement or impose any
liability on Landlord and it is agreed that Landlord shall not incur any
liability whatsoever to Tenant as a consequence thereof and such activities
shall not be deemed to be a breach of any of Landlord’s obligations hereunder.
Landlord agrees to exercise good faith in notifying Tenant within a reasonable
time in advance of any alterations, modifications or other actions of Landlord
under this Section 9. Any diminution or shutting off of light, air or view by
any structure which is now or may hereafter be effected on lands adjacent to the
Building shall in no way affect this Lease Agreement or impose any liability on
Landlord. Noise, dust or vibration or other incidents caused by or arising out
of any work performed pursuant to the exercise of Landlord’s rights reserved in
this Section 9 or new construction of improvements on lands adjacent to the
Building, whether or not owned by Landlord, or on the Land shall in no way
affect this Lease Agreement or impose any liability on Landlord. Tenant agrees
to cooperate with Landlord in furtherance of Landlord’s exercise of any of the
rights specified in this Section 9.
SEC. 4    ALTERATIONS:
A.    Tenant shall not make or allow to be made (except as otherwise provided in
this Lease Agreement) any alterations or physical additions (including fixtures)
in or to the Leased Premises (which for the purposes hereof includes the
placement of safes, vaults and other heavy furniture or equipment), without
first obtaining the written consent of Landlord; provided, however, Landlord’s
consent to (i) any alterations or physical additions (including fixtures) to the
Leased Premises which do not affect the HVAC, plumbing, electrical or mechanical
systems or structural elements of the Leased Premises or the Building or (ii)
the placement of safes, vaults or other heavy furniture or equipment within the
Leased Premises, shall not be unreasonably withheld, conditioned or delayed. In
addition, Tenant shall not be permitted to take x-rays or core drill or
penetrate the floor of the Leased Premises or any other floor of the Building
without first obtaining the Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. However, notwithstanding the
foregoing, Landlord acknowledges and agrees that Tenant may drill into the floor
slab for plumbing associated with drainage, the location and scheduling thereof
to be consented to by Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. The cost of any consultant or engineer hired
by Landlord in connection with such work undertaken by Tenant shall be paid for
by Tenant as additional rent hereunder. Tenant shall submit requests for consent
to make alterations or physical additions together with copies of the plans and
specifications for such alterations. Subsequent to obtaining Landlord’s consent
and prior to commencement of construction of the alterations or physical
additions, Tenant shall deliver to Landlord the building permit, a copy of the
executed construction contract covering the alterations and physical additions
and evidence of contractor’s and subcontractor’s insurance, such insurance being
with such companies, for such periods and in such amounts as Landlord may
reasonably require, naming the Landlord Parties (as defined on Exhibit I) as
additional insureds. Tenant shall pay to Landlord upon demand a review fee in
the amount of Landlord’s actual costs incurred to compensate Landlord for the
cost of review and approval of the plans and specifications and for additional
administrative costs incurred in monitoring the construction of the alterations,
all such charges to Tenant to be reasonable. Tenant shall deliver to

16



--------------------------------------------------------------------------------




Landlord a copy of the “as-built” plans and specifications for all alterations
or physical additions so made in or to the Leased Premises, and shall reimburse
Landlord for the cost incurred by Landlord to update its current architectural
plans for the Building.
B.    Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all costs
(including reasonable attorneys’ fees and costs of suit), losses, liabilities,
or causes of action arising out of or relating to any alterations, additions or
improvements made by Tenant to the Leased Premises, including but not limited to
any mechanics’ or materialmen’s liens asserted in connection therewith.
C.    Tenant shall not be deemed to be the agent or representative of Landlord
in making any such alterations, physical additions or improvements to the Leased
Premises, and shall have no right, power or authority to encumber any interest
in the Complex in connection therewith other than Tenant’s leasehold estate
under this Lease Agreement. However, should any mechanics’ or other liens be
filed against any portion of the Complex or any interest therein (other than
Tenant’s leasehold estate hereunder) by reason of Tenant’s acts or omissions or
because of a claim against Tenant or its contractors, Tenant shall cause the
same to be canceled or discharged of record by bond or otherwise within twenty
(20) days after notice by Landlord. If Tenant shall fail to cancel or discharge
said lien or liens, within said twenty (20) day period, which failure shall be
deemed to be an Event of Default hereunder without the necessity of any further
notice, Landlord may, at its sole option and in addition to any other remedy of
Landlord hereunder, cancel or discharge the same and upon Landlord’s demand,
Tenant shall promptly reimburse Landlord for all costs incurred in canceling or
discharging such lien or liens.
D.    Tenant shall cause all alterations, physical additions, and improvements
(including fixtures), constructed or installed in the Leased Premises by or on
behalf of Tenant to comply with all applicable governmental codes, ordinances,
rules, regulations and laws. Tenant acknowledges and agrees that neither
Landlord’s review and approval of Tenant’s plans and specifications nor its
observation or supervision of the construction or installation thereof shall
constitute any warranty or agreement by Landlord that same comply with such
codes, ordinances, rules, regulations and laws or release Tenant from its
obligations under this Section 10.D.
E.    Tenant shall be wholly responsible for any accommodations or alterations
that are required by applicable governmental codes, ordinances, rules,
regulations and laws to be made to the Leased Premises to accommodate disabled
employees and customers of Tenant, including, without limitation, compliance
with the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.) and the
Texas Architectural Barriers Act (Texas Government Code, Chapter 469)
(collectively, the “Accommodation Laws”) to the extent interpreted and enforced
from time to time, as well as all applicable regulatory requirements promulgated
by the Centers for Medicare and Medicaid Services (“CMS”), the State of Texas,
Occupational Safety and Health Administration and the administrative regulations
promulgated thereunder and all other federal, state and local statutory and
regulatory requirements and building codes, including, without limitation, state
hospital licensing standards and CMS certification regulations (collectively,
the “Healthcare Laws”). Except to the extent provided below, Landlord shall be
responsible for making all accommodations and alterations to the Common Areas of
the Building necessary to comply with the Accommodation Laws and any other
federal, state and local statutory and regulatory requirements and building
codes. Notwithstanding the foregoing, Landlord may perform, at Tenant’s sole
cost and expense, any accommodations or alterations that are required by the
Accommodation Laws and/or Healthcare Laws or that are required by any
governmental official acting pursuant to the Accommodation Laws and/or
Healthcare Laws to any area outside of the Leased Premises which are triggered
by any alterations or additions to the Leased Premises or by the proposed use of
the Premises as described in Section 3 and Tenant shall reimburse Landlord for
such cost and expense within thirty (30) days of demand.
SEC. 5    FURNITURE, FIXTURES AND PERSONAL PROPERTY: Tenant may remove its trade
fixtures, office supplies and movable office furniture and equipment not
attached to the Building provided: (a) such removal is made prior to the
termination of this Lease Agreement; (b) Tenant is not in default of any
obligation or covenant under this Lease Agreement at the time of such removal;
and (c) Tenant promptly repairs all damage caused by such removal. All other
property at the Leased Premises and any alterations or additions to the Leased
Premises (including wall-to-wall carpeting, paneling or other wall covering) and
any other article attached or affixed to the floor, wall or ceiling of the
Leased Premises (excluding lab benches which will be considered movable
equipment not attached to the Building and which may be removed by Tenant in
accordance with the first sentence of this Section 11) shall become the property

17



--------------------------------------------------------------------------------




of Landlord and shall remain upon and be surrendered with the Leased Premises as
a part thereof at the termination of the Lease Agreement by lapse of time or
otherwise, Tenant hereby waiving all rights to any payment or compensation
therefor. Tenant will, prior to termination of this Lease Agreement, remove any
and all alterations, additions, fixtures, equipment and property placed or
installed by Tenant in the Leased Premises and will repair any damage caused by
such removal; provided, however, Tenant shall not be obligated to remove any
alterations or physical additions that affect the Leased Premises or the
Building if at such time as Landlord approves any such alterations or physical
additions pursuant to Section 10 above, Landlord notifies Tenant in writing that
Landlord requires such items not be removed upon the expiration or termination
of this Lease Agreement. In addition, Tenant shall be required prior to the
termination of this Lease Agreement to remove all of its telecommunications
equipment, including, but not limited to, all switches, cabling, wiring,
conduit, racks and boards, whether located in the Leased Premises or in the
Common Areas. If Tenant does not complete all removals prior to the termination
of this Lease Agreement, Landlord may remove such items (or contract for the
removal of such items), Tenant shall reimburse Landlord upon demand for the
reasonable costs incurred by Landlord in connection therewith and Tenant shall
be deemed to be holding over pursuant to Section 26 below until such time as
such items have been removed from the Leased Premises. This Section 11 shall
survive the expiration or termination of this Lease Agreement.
SEC. 6    SUBLETTING AND ASSIGNMENT:
K.    In the event Tenant should desire to assign this Lease Agreement or sublet
the Leased Premises or any part thereof or allow same to be used or occupied by
others, Tenant shall give Landlord written notice (which shall specify the
duration of said desired sublease or assignment, the date same is to occur, the
exact location of the space affected thereby, the proposed rentals on a square
foot basis chargeable thereunder and sufficient information of the proposed
sublessee or assignee regarding its intended use, financial condition and
business operations) of such desire at least fifteen (15) days in advance of the
date on which Tenant desires to make such assignment or sublease or allow such a
use or occupancy. Landlord shall then have a period of ten (10) days following
receipt of such notice within which to notify Tenant in writing that Landlord
elects:
(1)
in the event such assignee or sublessee fails to meet the conditions set forth
in subparagraph (3) below, to refuse to permit Tenant to assign this Lease
Agreement or sublet such space, and in such case this Lease Agreement shall
continue in full force and effect in accordance with the terms and conditions
hereof; or

(2)
to terminate this Lease Agreement as to the space so affected as of the date so
specified by Tenant in which event Tenant shall be relieved of all obligations
hereunder as to such space arising from and after such date; provided, however,
that if Landlord elects to terminate this Lease Agreement pursuant to this
Section 12.A(2), Tenant shall have ten (10) days after receipt of written notice
of Landlord’s election during which Tenant may, if it so desires, withdraw its
request for Landlord’s consent to such assignment or sublease, in which event
this Lease Agreement shall remain in full force and effect as if such request
for Landlord’s consent had not been made; or

(3)
to permit Tenant to assign this Lease Agreement or sublet such space for the
duration specified in such notice, such approval not to be unreasonably
withheld, conditioned or delayed, if (a) the nature and character of the
proposed assignee or sublessee and the principals thereof, their business and
activities and intended use of the Leased Premises are in Landlord’s reasonable
judgment consistent with the current standards of the Building and the floor or
floors on which the Leased Premises are located, (b) neither the proposed
assignee or sublessee (nor any party which, directly or indirectly, controls or
is controlled by or is under common control with the proposed assignee or
sublessee) is a department, representative or agency of any governmental body or
then an occupant of any part of the Building or a party with whom Landlord is
then negotiating to lease space in the Building or in any adjacent Building
owned by Landlord or an affiliate of Landlord in and in the vicinity of the
Texas Medical Center area of Houston, Texas, (c) the form and substance of the
proposed sublease or instrument of assignment are acceptable to Landlord (which


18



--------------------------------------------------------------------------------




acceptance by Landlord shall not be unreasonably withheld, conditioned or
delayed) and is expressly subject to all of the terms and provisions of this
Lease Agreement and to any matters to which this Lease Agreement is subject, (d)
the proposed occupancy would not (1) increase Landlord’s cleaning requirements,
(2) impose an extra burden upon the services to be supplied by Landlord to
Tenant hereunder, (3) violate the current rules and regulations of the Building,
(4) violate the provisions of any other leases of tenants in the Building or (5)
cause alterations or additions to be made to the Building (excluding the Leased
Premises), (e) Tenant enters into a written agreement with Landlord whereby it
is agreed that fifty percent (50%) of any rent realized by Tenant as a result of
said sublease or assignment in excess of the Base Rent and Additional Rent
payable to Landlord by Tenant under this Lease Agreement and any and all sums
and other considerations of whatsoever nature paid to Tenant by the assignee or
sublessee for or by reason of such assignment or sublease, including, but not
limited to, sums paid for the sale of Tenant’s fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property in excess of the
fair market value thereof (that is, after deducting and giving Tenant credit for
Tenant’s reasonable costs directly associated therewith, including reasonable
brokerage fees, reasonable marketing costs, reasonable attorney’s fees and the
reasonable cost of remodeling or otherwise improving the Leased Premises for
said assignee or sublessee but excluding any free rentals or the like offered to
any such sublessee or assignee) shall be payable to Landlord such payments are
actually received by Tenant, (f) the granting of such consent will not
constitute a default under any other agreement to which Landlord is a party or
by which Landlord is bound and (g) the creditworthiness of the proposed assignee
or sublessee and the principals thereof is acceptable to Landlord, in Landlord’s
reasonable discretion.
L.    No assignment or subletting by Tenant shall be effective unless Tenant
shall execute, have acknowledged and deliver to Landlord, and cause each
sublessee or assignee to execute, have acknowledged and deliver to Landlord, an
instrument in form and substance reasonably acceptable to Landlord in which (i)
such sublessee or assignee adopts this Lease Agreement and assumes and agrees to
perform jointly and severally with Tenant, all of the obligations of Tenant
under this Lease Agreement, as to the space transferred to it, (ii) Tenant and
such sublessee or assignee agree to provide to Landlord, at their expense,
direct access from a public corridor in the Building to the transferred space,
(iii) such sublessee or assignee agrees to use and occupy the transferred space
solely for the purpose specified in Section 3 and otherwise in strict accordance
with this Lease Agreement and (iv) Tenant acknowledges and agrees that,
notwithstanding such subletting or assignment, Tenant remains directly and
primarily liable for the performance of all the obligations of Tenant hereunder
(including, without limitation, the obligation to pay Rent), and Landlord shall
be permitted to enforce this Lease Agreement against Tenant or such sublessee or
assignee, or both, without prior demand upon or proceeding in any way against
any other persons. Tenant shall, upon demand, reimburse Landlord for all
reasonable out-of-pocket expenses incurred by Landlord in connection with a
request made by Tenant pursuant to this Section 12, including, without
limitation, any investigations as to the acceptability of the proposed assignee
or sublessee, and all legal costs reasonably incurred in connection with the
granting of any requested consent.
M.    Any consent by Landlord to a particular assignment or sublease shall not
constitute Landlord’s consent to any other or subsequent assignment or sublease,
and any proposed sublease or assignment by any assignee or sublessee shall be
subject to the provisions of this Section 12 as if it were a proposed sublease
or assignment by Tenant. The prohibition against an assignment or sublease
described in this Section 12 shall be deemed to include a prohibition against
(i) Tenant’s mortgaging or otherwise encumbering its leasehold estate, (ii) an
assignment or sublease which may occur by merger or operation of law and (iii)
permitting the use or occupancy of the Leased Premises, or any part thereof, by
anyone other than Tenant, each of which shall be ineffective and void and shall
constitute an Event of Default under this Lease Agreement unless consented to by
Landlord in writing in advance, which consent shall not be unreasonably
withheld, conditioned or delayed. For purposes hereof, the transfer of the
ownership or voting rights in a controlling interest of the voting stock of
Tenant (if Tenant is a corporation) or the transfer of a general partnership
interest or a majority of the limited partnership interest in Tenant (if Tenant
is a partnership) or the transfer of a majority of the membership interests in
Tenant (if Tenant is a limited liability company), at any time throughout the
Term, shall be deemed to be an assignment of this Lease Agreement.

19



--------------------------------------------------------------------------------




N.    Notwithstanding anything to the contrary contained herein, Tenant may
assign this Lease Agreement or sublet the Leased Premises or any part thereof,
without the prior consent of Landlord, to (i) an Affiliate (as defined below) of
Tenant, (ii) an entity into which Tenant is merged, consolidated or converted
(or the resulting entity in any merger of any other entity into or with Tenant),
or (iii) an entity to which fifty percent (50%) or more of Tenant’s assets are
transferred (each a “Permitted Transferee”); provided, however, (a) Tenant shall
give Landlord written notice (which shall specify the assignee or sublessee, the
duration of said assignment or sublease, the effective date of such assignment
or subletting, the financial information necessary for Landlord to confirm the
net worth test set forth below has been satisfied and the exact location of the
space affected thereby and the rentals on a square foot basis to be charged
thereunder) of such assignment or sublease at least ten (10) business days prior
to such assignment or sublease, and (b) the assignee or successor entity must
carry on the same use from the Leased Premises as Tenant and have a net worth as
determined by generally accepted accounting principles (“GAAP”) on the date
following such sale of assets or merger at least equal to the GAAP net worth of
Tenant as of the day preceding such assignment, sublease, sale or merger. In the
event of any subletting or assignment to a Permitted Transferee, one hundred
percent (100%) of the rent received from such Permitted Transferee shall be
retained by Tenant. Further, any Permitted Transferee under an assignment of the
Lease Agreement or the subletting of all of the Leased Premises shall have the
right to exercise Tenant’s Right of First Refusal, Tenant’s Preferential Right,
the Renewal Option and any rights to the Hold Space. As used herein, (1) the
term “Affiliate” means any person or entity controlled by, under common control
with, or which controls, the Tenant, and (2) the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the entity referred to, whether
through ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controls” have meanings correlative to the foregoing.
SEC. 7    FIRE AND OTHER CASUALTY:
A.    In the event of a fire or other casualty in the Leased Premises, Tenant
shall immediately give notice thereof to Landlord. If the Leased Premises shall
be partially destroyed by fire or other casualty so as to render the Leased
Premises untenantable in whole or in part, Rent shall abate thereafter as to the
portion of the Leased Premises rendered untenantable until such time as the
Leased Premises are made tenantable as reasonably determined by Landlord and
Landlord agrees to commence and prosecute such repair work promptly and with all
due diligence; provided, however, in the event such destruction (i) results in
total or substantial damages to or destruction of the Building and Landlord
shall decide not to rebuild or (ii) results in the Leased Premises being
untenantable in whole or in substantial part and the reasonable estimation of a
responsible contractor selected by Landlord as to the amount of time necessary
to rebuild or restore such destruction to the Leased Premises and all other
portions of the Building exceeds six (6) months from the time such work is
commenced, then in either event, Landlord shall have a right to terminate this
Lease Agreement effective as of the date of casualty or destruction, and upon
such termination, all Rent owed up to the time of such destruction or
termination shall be paid by Tenant. Subject to reasonable delays for insurance
adjustments, Landlord shall give Tenant written notice of its decisions,
estimates or elections under this Section 13 within sixty (60) days after any
such damage or destruction. If any portion of Rent is abated under this Section
13, Landlord may elect to extend the expiration date of the Term of this Lease
Agreement for the period of the abatement. Notwithstanding any provision herein
to the contrary, if such casualty to the Leased Premises occurs during the last
12 months of the Term, or the repairs required will, in the reasonable
estimation of the contractor selected by Landlord, take twelve (12) months or
longer to repair, Tenant may terminate this Lease Agreement by delivering
written notice to Landlord within thirty (30) days of Landlord’s delivery to
Tenant of the estimation of the time period necessary to make the repairs, such
termination to be effective as of the date of casualty or destruction, and upon
such termination, all Rent owed up to the time of such destruction or
termination shall be paid by Tenant.
B.    Notwithstanding anything in this Lease Agreement to the contrary, if the
Leased Premises are damaged by fire or other casualty resulting from the gross
negligence or willful misconduct of Tenant, or the agents, employees, licensees,
customers or invitees of Tenant, such damage shall be repaired by and at the
expense of Tenant under the direction and supervision of Landlord, and this
Lease Agreement shall not be terminated and Rent shall continue without
abatement.
C.    Notwithstanding anything contained in this Section 13, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds

20



--------------------------------------------------------------------------------




of the property insurance carried by Landlord and Landlord (or which would have
been received had Landlord carried the insurance required to be carried
hereunder) shall have no duty to repair or restore any portion of any
alterations, additions, installation or improvements in the Leased Premises or
the decorations thereto except to the extent that the proceeds of the insurance
carried by Tenant are timely received by Landlord. If Tenant desires any other
additional repairs or restoration, and if Landlord consents thereto, it shall be
done at Tenant’s sole cost and expense subject to all of the applicable
provisions of this Lease Agreement. Tenant acknowledges that Landlord shall be
entitled to the full proceeds of any insurance coverage whether carried by
Landlord or Tenant, for damage to any alterations, addition, installation,
improvements or decorations which would become the Landlord’s property upon the
termination of this Lease Agreement.
SEC. 8    CONDEMNATION: If all of the Complex is taken or condemned, or acquired
under threat of condemnation, by or at the direction of any governmental
authority (a “Taking” or “Taken”, as the context requires), or if so much of the
Complex is Taken that, in Landlord’s opinion, the remainder cannot be restored
to an economically viable, quality office building, or if the awards payable to
Landlord as a result of any Taking are, in Landlord’s opinion, inadequate to
restore the remainder to an economically viable, quality office building,
Landlord may, at its election, exercisable by the giving of written notice to
Tenant within sixty (60) days after the date of the Taking, terminate this Lease
Agreement as of the date of the Taking or the date Tenant is deprived of
possession of the Leased Premises (whichever is later). If this Lease Agreement
is not terminated as a result of a Taking, Landlord shall restore the Leased
Premises remaining after the Taking to a Building standard condition. During the
period of restoration, Base Rent shall be abated to the extent the Leased
Premises are rendered untenantable and, after the period of restoration, Base
Rent and Tenant’s pro rata share shall be reduced in the proportion that the
area of the Leased Premises Taken or otherwise rendered untenantable bears to
the area of the Leased Premises just prior to the Taking. If any portion of Base
Rent is abated under this Section 14, Landlord may elect to extend the
expiration date of the Term for the period of the abatement. All awards,
proceeds, compensation or other payments from or with respect to any Taking of
the Complex or any portion thereof shall belong to Landlord, Tenant hereby
assigning to Landlord all of its right, title, interest and claim to same.
Tenant shall have the right to assert a claim for and recover from the
condemning authority, but not from Landlord, such compensation as may be awarded
on account of Tenant’s moving and relocation expenses, and depreciation to and
loss of Tenant’s movable personal property.
SEC. 9    DEFAULT BY TENANT: The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Lease Agreement:
A.    The failure of Tenant to pay any Rent as and when due under this Lease
Agreement and such failure continues for five (5) business days after Landlord
gives Tenant written notice of such failure; provided, however, that once
Landlord has given Tenant two (2) such notices during any calendar year of this
Lease Agreement for any payments that are not made when due hereunder, Landlord
shall not be required to give further notice or any notice at all with respect
to subsequent defaults in such payments in such calendar year, and the failure
or refusal by Tenant to timely make any payment thereafter due hereunder during
such calendar year shall immediately constitute an Event of Default entitling
Landlord to pursue its remedies without notice or demand;
B.    The failure of Tenant to perform, comply with or observe any of the other
covenants or conditions contained in this Lease Agreement and the continuance of
such failure for the period of time as may be specified elsewhere in this Lease
Agreement for such specific covenant or condition, or should no period of time
be specified elsewhere in this Lease Agreement with respect to such specific
covenant or condition, a period of thirty (30) days after written notice to
Tenant; or, if such failure cannot reasonably be cured within said thirty (30)
day period despite Tenant’s diligent good faith efforts, the failure of Tenant
to promptly commence its diligent good faith efforts to cure such failure within
said thirty (30) day period and/or the continuance of such failure for a period
of ninety (90) days notwithstanding Tenant’s efforts to cure;
C.    Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) days after submission to Tenant of a
request for confirmation of the subordination of this Lease Agreement pursuant
to Section 24 or an estoppel certificate pursuant to Section 35;

21



--------------------------------------------------------------------------------




D.    Intentionally Deleted;
E.    The filing of a petition by or against Tenant or any guarantor of Tenant’s
obligations under this Lease Agreement (i) naming Tenant or any guarantor as
debtor in any bankruptcy or other insolvency proceeding, (ii) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
or any guarantor’s property or for Tenant’s interest in this Lease Agreement, or
(iii) to reorganize or modify Tenant’s or any guarantor’s capital structure;
F.    The admission by Tenant or any guarantor in writing of its inability to
meet its obligations as they become due or the making by Tenant or any guarantor
of an assignment for the benefit of its creditors;
G.    The attempt by Tenant to assign this Lease Agreement or to sublet all or
any part of the Leased Premises to other than a Permitted Transferee (or to a
Permitted Transferee in a manner that does not comply with Section 12.D.)
without the prior written consent of Landlord in accordance with Section 12;
H.    Any holding over by Tenant in accordance with Section 26 with respect to
all or any portion of the Leased Premises after the expiration or termination of
the Lease Agreement; or
I.    The failure by Tenant to comply with the insurance requirements set forth
in Exhibit I.
SEC. 10    REMEDIES OF LANDLORD: Upon any Event of Default, Landlord may
exercise any one or more of the following described remedies, in addition to all
other rights and remedies provided at law or in equity:
A.    Terminate this Lease Agreement by written notice to Tenant and forthwith
repossess the Leased Premises and be entitled to recover forthwith as damages a
sum of money equal to the total of (i) the cost of recovering the Leased
Premises (including reasonable attorneys’ fees and costs of suit), (ii) the
reasonable cost of removing and storing any personal property, (iii) the unpaid
Rent earned at the time of termination, plus interest thereon at the rate
described in Section 5, (iv) the present value (discounted at the rate of eight
percent (8%) per annum) of the balance of the Rent for the remainder of the Term
less the present value (discounted at the same rate) of the fair market rental
value of the Leased Premises for said period, taking into account the period of
time the Leased Premises will remain vacant until a new tenant is obtained, and
the reasonable cost to prepare the Leased Premises for occupancy and the other
reasonable costs (such as leasing commissions, tenant improvement allowances and
attorneys’ fees) to be incurred by Landlord in connection therewith, and (v) any
other sum of money and damages owed by Tenant to Landlord under this Lease
Agreement.
B.    Terminate Tenant’s right of possession (but not this Lease Agreement) and
may repossess the Leased Premises by forcible detainer suit or otherwise,
without thereby releasing Tenant from any liability hereunder and without demand
or notice of any kind to Tenant and without terminating this Lease Agreement.
Landlord shall use reasonable efforts under the circumstances to relet the
Leased Premises on such terms and conditions as Landlord in its sole discretion
may determine (including a term different than the Term, rental concessions,
alterations and repair of the Leased Premises); provided, however, Landlord
hereby reserves the right (i) to lease any other comparable space available in
the Building or in any adjacent building owned by Landlord prior to offering the
Leased Premises for lease, and (ii) to refuse to lease the Leased Premises to
any potential tenant which does not meet Landlord’s standards and criteria for
leasing other comparable space in the Building. Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure or refusal to relet the Leased Premises or collect rent due
in respect of such reletting. For the purpose of such reletting Landlord shall
have the right to decorate or to make any repairs, changes, alterations or
additions in or to the Leased Premises as may be reasonably necessary or
desirable. In the event that (i) Landlord shall fail or refuse to relet the
Leased Premises, or (ii) the Leased Premises are relet and a sufficient sum
shall not be realized from such reletting (after first deducting therefrom, for
retention by Landlord, the unpaid Rent due hereunder earned but unpaid at the
time of reletting plus interest thereon at the rate specified in Section 5, the
reasonable cost of recovering possession (including reasonable attorneys’ fees
and costs of suit), all of the reasonable costs and expenses of such
decorations, repairs, changes, alterations and additions, the reasonable expense
of such reletting and the reasonable cost of collection of the rent accruing
therefrom) to satisfy the Rent, then Tenant shall pay to Landlord as damages a
sum equal to the amount of such deficiency. Any such payments due Landlord shall
be made upon demand therefor from time to time and Tenant agrees that Landlord
may file suit to recover any

22



--------------------------------------------------------------------------------




sums falling due under the terms of this Section 16 from time to time. No
delivery to or recovery by Landlord of any portion due Landlord hereunder shall
be any defense in any action to recover any amount not theretofore reduced to
judgment in favor of Landlord, nor shall such reletting be construed as an
election on the part of Landlord to terminate this Lease Agreement unless a
written notice of such intention be given to Tenant by Landlord. Notwithstanding
any such termination of Tenant’s right of possession of the Leased Premises,
Landlord may at any time thereafter elect to terminate this Lease Agreement. In
any proceedings to enforce this Lease Agreement under this Section 16, Landlord
shall be presumed to have used its reasonable efforts to relet the Leased
Premises, and Tenant shall bear the burden of proof to establish that such
reasonable efforts were not used.
C.    Alter any and all locks and other security devices at the Leased Premises,
and if it does so Landlord shall not be required to provide a new key or other
access right to Tenant unless Tenant has cured all Events of Default; provided,
however, that in any such instance, during Landlord’s normal business hours and
at the convenience of Landlord, and upon the written request of Tenant
accompanied by such written waivers and releases as Landlord may require,
Landlord will escort Tenant or its authorized personnel to the Leased Premises
to retrieve any personal belongings or other property of Tenant not subject to
the Landlord’s lien or security interest described in Section 17. The provisions
of this Section 16.C are intended to override and control any conflicting
provisions of the Texas Property Code.
D.    All agreements and provisions to be performed by Tenant under any of the
terms of this Lease Agreement shall be at Tenant’s sole cost and expense and
without any abatement of Rent, except as otherwise provided in this Lease
Agreement. If Tenant shall fail to pay any sum of money, other than Base Rent,
required to be paid by it hereunder or shall fail to cure any default and such
failure shall continue for ten (10) days after notice thereof by Landlord, then
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations, make any such payment or perform any such
act on Tenant’s part. All sums so paid by Landlord and all reasonable costs
incurred by Landlord in taking such action shall be deemed Additional Rent
hereunder and shall be paid to Landlord on demand, and Landlord shall have (in
addition to all other rights and remedies of Landlord) the same rights and
remedies in the event of the non-payment thereof by Tenant as in the case of
default by Tenant in the payment of Rent.
E.    In connection with the exercise by Landlord of its rights and remedies in
respect of any Event of Default on the part of Tenant, to the extent (but no
further) that Landlord is required by applicable Texas law to mitigate damages,
or to use efforts to do so, and such requirement cannot be lawfully and
effectively waived (it being the intention of Landlord and Tenant that such
requirements be and are hereby WAIVED to the maximum extent permitted by
applicable law), Tenant agrees in favor of Landlord that Landlord shall not be
deemed to have failed to mitigate damages, or to have used the efforts required
by law to do so, because:

23



--------------------------------------------------------------------------------




(1)
Landlord leases other space in the Building prior to re-letting the Leased
Premises;

(2)
Landlord refuses to relet the Leased Premises to any Affiliate of Tenant, or any
principal of Tenant, or any Affiliate of such principal;

(3)
Landlord refuses to relet the Leased Premises to any person or entity whose
creditworthiness Landlord in good faith deems unacceptable;

(4)
Landlord refuses to relet the Leased Premises to any person or entity because
the use proposed to be made of the Leased Premises by such prospective tenant is
not of a type and nature consistent with that of the other tenants in the
Building or the floor where the Leased Premises are situated as of the date
Tenant defaults under this Lease Agreement, or because such use would, in the
good faith opinion of Landlord, impose unreasonable or excessive demands upon
the Building;

(5)
Landlord refuses to relet the Leased Premises to any person or entity, or any
affiliate of such person or entity, who has been engaged in litigation with, or
who has threatened litigation against, Landlord or any of its affiliates, or
whom Landlord in good faith deems to be unreasonably or excessively litigious;

(6)
Landlord refuses to relet the Leased Premises because the tenant or the terms
and provisions of the proposed lease are not approved by the holders of any
liens or security interests in the Building or any part thereof, or would cause
Landlord to breach or be in default of, or to be unable to perform any of its
covenants under, any agreements between Landlord and any third party;

(7)
Landlord refuses to relet the Leased Premises because the proposed tenant is
unwilling to execute and deliver Landlord’s standard lease form without
substantial tenant-oriented modifications or such tenant requires improvements
to the Leased Premises to be paid at Landlord’s cost and expense; or

(8)
Landlord refuses to relet the Leased Premises to a person or entity whose
character or reputation, or the nature of whose business, Landlord in good faith
deems unacceptable;

and it is further agreed that each and all of the grounds for refusal set forth
in clauses (1) through (8) above, both inclusive, of this sentence are
reasonable grounds for Landlord's refusal to relet the Leased Premises, or (as
to all other provisions of this Lease Agreement) for Landlord's refusal to issue
any approval, or take any other action, of any nature whatsoever under this
Lease Agreement. In the event the waiver set forth in this Section 16.E shall be
ineffective, Tenant further agrees in favor of Landlord, to the maximum extent
to which it may lawfully and effectively do so, that the following efforts to
mitigate damages if made by Landlord (and without obligating Landlord to render
such efforts) shall be conclusively deemed reasonable, and that Landlord shall
be conclusively deemed to have used the efforts to mitigate damages required by
applicable law if: Landlord places the Leased Premises on its inventory of
available space in the Building; Landlord makes such inventory available to
brokers who request same; and Landlord shows the Leased Premises to prospective
tenants (or their brokers) who request to see it.
SEC. 11    LIEN FOR RENT: LANDLORD HEREBY WAIVES ANY STATUTORY LANDLORD’S LIEN
TO WHICH LANDLORD MAY OTHERWISE BE ENTITLED.
SEC. 12    NON-WAIVER: Neither acceptance of Rent by Landlord nor failure by
Landlord to exercise available rights and remedies, whether singular or
repetitive, shall constitute a waiver of any of Landlord’s rights hereunder.
Waiver by Landlord of any right for any Event of Default of Tenant shall not
constitute a waiver of any right for either a subsequent Event of Default of the
same obligation or any other Event of Default. No act or thing done by Landlord
or its agent shall be deemed to be an acceptance or surrender of the Leased
Premises and no agreement

24



--------------------------------------------------------------------------------




to accept a surrender of the Leased Premises shall be valid unless it is in
writing and signed by a duly authorized officer or agent of Landlord.
SEC. 13    LAWS AND REGULATIONS; RULES AND REGULATIONS: Tenant shall comply
with, and Tenant shall use commercially reasonable efforts to cause its
visitors, employees, contractors, agents, invitees and licensees to comply with,
all laws, ordinances, orders, rules and regulations of any state, federal,
municipal and other agencies or bodies having any jurisdiction thereof relating
to the use, condition or occupancy of the Leased Premises, including, without
limitation, all Healthcare Laws. Such reasonable written rules and regulations
applying to all tenants in the Building as may be hereafter adopted by Landlord
for the safety, care and cleanliness of the premises and the preservation of
good order thereon, are hereby made a part hereof for all purposes and Tenant
agrees to comply with all such rules and regulations. Landlord shall have the
right at all times to change such rules and regulations or to amend them in any
reasonable manner as may be deemed advisable by Landlord (provided such changes
do not materially adversely affect Tenant’s use of the Leased Premises for the
uses set forth in Section 3), all of which changes and amendments will be sent
by Landlord to Tenant in writing and shall be thereafter carried out and
observed by Tenant. The current rules and regulations of the Building are set
forth in Exhibit D attached hereto and made a part hereof for all purposes.
Landlord shall use commercially reasonable efforts to enforce the rules and
regulations in a non-discriminatory manner.
SEC. 14    ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY: Landlord
shall have the right to transfer and assign, in whole or in part, all its rights
and obligations hereunder and in the Complex, and in such event and upon such
transferee’s assumption of all obligations of Landlord accruing after the date
of such transfer, no further liability or obligation shall thereafter accrue
against Landlord hereunder. Furthermore, Tenant specifically agrees to look
solely to Landlord’s interest in the Complex for the recovery of any judgment
from Landlord, it being agreed that the Landlord Parties shall never be
personally liable for any such judgment.
SEC. 15    SEVERABILITY: This Lease Agreement shall be construed in accordance
with the laws of the State of Texas. If any clause or provision of this Lease
Agreement is illegal, invalid or unenforceable, under present or future laws
effective during the Term hereof, then it is the intention of the parties hereto
that the remainder of this Lease Agreement shall not be affected thereby, and it
is also the intention of both parties that in lieu of each clause or provision
that is illegal, invalid or unenforceable, there be added as part of this Lease
Agreement a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
SEC. 16    SIGNS: No signs of any kind or nature, symbol or identifying mark
shall be put on the Building, in the halls, elevators, staircases, entrances,
parking areas or upon the doors or walls, whether plate glass or otherwise, of
the Leased Premises or within the Leased Premises so as to be visible from the
public areas or exterior of the Building without the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. All signs or lettering shall conform in all respects to the sign and/or
lettering criteria established by Landlord in writing. Landlord, at its sole
cost and expense, shall provide Building standard signage on the north public
corridor wall immediately adjacent to Tenant’s entrance opposite the elevator
lobby on the north side of the eighth (8th) floor.
SEC. 17    SUCCESSORS AND ASSIGNS: Landlord and Tenant agree that all provisions
hereof are to be construed as covenants and agreements as though the words
imparting such covenants were used in each separate paragraph hereof, and that,
except as restricted by the provisions of Section 12, this Lease Agreement and
all the covenants herein contained shall be binding upon the parties hereto,
their respective heirs, legal representatives, successors and assigns.
SEC. 18    SUBORDINATION:
A.    Tenant covenants and agrees with Landlord that this Lease Agreement is
subject and subordinate to any mortgage, deed of trust, ground lease and/or
security agreement which may now or hereafter encumber the Complex or any
interest of Landlord therein and/or the contents of the Building, and to any
advances made on the security thereof and to any and all increases, renewals,
modifications, consolidations, replacements and extensions thereof; provided

25



--------------------------------------------------------------------------------




any such subordination to a mortgage, deed of trust, ground lease and/or
security agreement executed after the Effective Date shall be upon the express
condition that this Lease Agreement shall be recognized by the mortgagee or
ground lessor and that the rights of Tenant shall remain in full force and
effect during the Term so long as Tenant shall continue to perform all the
covenants and conditions of this Lease Agreement. In confirmation of such
subordination, however, at Landlord’s request Tenant shall execute promptly any
appropriate certificate or instrument that Landlord may request, provided such
subordination includes a commercially reasonable non-disturbance provision. In
the event of the enforcement by the ground lessor, the trustee, the beneficiary
or the secured party under any such ground lease, mortgage, deed of trust or
security agreement of the remedies provided for by law or by such ground lease,
mortgage, deed of trust or security agreement, Tenant will automatically become
the Tenant of such ground lessor or successor in interest without any change in
the terms or other provisions of this Lease Agreement; provided, however, that
such ground lessor or successor in interest shall not be (a) bound by any
payment of Rent for more than one month in advance except prepayments in the
nature of security for the performance by Tenant of its obligations under this
Lease Agreement to the extent such prepayments have been delivered to such
successor in interest, (b) bound by any amendment or modification of this Lease
Agreement made without the written consent of such ground lessor or such
successor in interest (c) liable for any previous act or omission of the
Landlord, (d) subject to any credit, demand, claim, counterclaim, offset or
defense which theretofore accrued to Tenant against the Landlord, (e) required
to account for any security deposit of Tenant other than any security deposit
actually delivered to lender by Landlord and (f) responsible for any monies
owing by Landlord to Tenant. Upon request by such ground lessor or successor in
interest, whether before or after the enforcement of its remedies, Tenant shall
execute and deliver an instrument or instruments confirming and evidencing the
attornment herein set forth. Notwithstanding anything contained in this Lease
Agreement to the contrary, in the event of any default by Landlord in performing
its covenants or obligations hereunder which would give Tenant the right to
terminate this Lease Agreement, Tenant shall not exercise such right unless and
until (a) Tenant gives written notice of such default (which notice shall
specify the exact nature of said default and how the same may be cured) to the
lessor under any such land or ground lease and the holder(s) of any such
mortgage or deed of trust or security agreement who has theretofore notified
Tenant in writing of its interest and the address to which notices are to be
sent, and (b) said lessor and holder(s) fail to cure or cause to be cured said
default within thirty (30) days from the receipt of such notice from Tenant.
This Lease Agreement is further subject to and subordinate to all matters of
record in Harris County, Texas.
B.    Additionally, within thirty (30) days of the Effective Date of this Lease
Agreement, Landlord will use commercially reasonable efforts to cause all
mortgagees, lenders, ground lessors and other parties currently holding a
security interest affecting the Leased Premises or the Complex to execute a
subordination, nondisturbance and attornment agreement substantially in the form
attached hereto as Exhibit L (the “SNDA”). Consequently, if Landlord fails for
any reason whatsoever, other than the failure of Tenant to provide Landlord for
forwarding to the lender with such information regarding Tenant, its operations,
finances, and principals, as the lender may request, or to act reasonably in
respect of the proposed wording of the SNDA, or to act expeditiously to execute
the SNDA, to obtain and deliver to Tenant the SNDA signed by such lender within
thirty (30) days after the Effective Date of this Lease Agreement, Tenant shall
have the right, in its sole discretion by written notice to Landlord, to
terminate this Lease Agreement at any time prior to Tenant’s receipt of the SNDA
executed by such lender.
C.    Notwithstanding anything to the contrary set forth above, any beneficiary
under any deed of trust may at any time subordinate its deed of trust to this
Lease Agreement in whole or in part, without any need to obtain Tenant’s
consent, by execution of a written document subordinating such deed of trust to
the Lease Agreement to the extent set forth in such document and thereupon the
Lease Agreement shall be deemed prior to such deed of trust to the extent set
forth in such document without regard to their respective dates of execution,
delivery and/or recording. In that event, to the extent set forth in such
document, such deed of trust shall have the same rights with respect to this
Lease Agreement as would have existed if this Lease Agreement had been executed,
and a memorandum thereof, recorded prior to the execution, delivery and
recording of the deed of trust.
SEC. 19    TAX PROTEST: Tenant waives all rights under the Texas Property Tax
Code, now or hereafter in effect, including all rights under Sections 41.413 and
42.015 thereof, granting to tenants of real property or lessees of tangible
personal property the right to protest the appraised value, or receive notice of
reappraisal, of all or any part of the Complex, irrespective of whether Landlord
has elected to protest such appraised value. To the extent such waiver

26



--------------------------------------------------------------------------------




is prohibited, Tenant appoints Landlord as its attorney-in-fact, coupled with an
interest, to appear and take all actions on behalf of Tenant which Tenant may
take under the Texas Property Tax Code.
SEC. 20    HOLDING OVER: In the event of holding over by Tenant with respect to
all or any portion of the Leased Premises after the expiration or termination of
the Lease Agreement, such holding over shall constitute a tenancy at sufferance
relationship between Landlord and Tenant and all of the terms and provisions of
this Lease Agreement shall be applicable during such period, except that as
monthly rental, Tenant shall pay to Landlord for each month (or any portion
thereof) during the period of such hold over an amount equal to one hundred
fifty percent (150%) of the Rent payable by Tenant for the month immediately
preceding the holdover period. The rental payable during such hold over period
shall be payable to Landlord on demand. No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease Agreement
except as herein provided. In the event of any unauthorized holding over, Tenant
shall also indemnify, defend (with counsel reasonably acceptable to Landlord)
and hold harmless the Landlord Parties (as defined on Exhibit I) against all
claims for damages against the Landlord Parties as a result of Tenant’s
possession of the Leased Premises, including, without limitation, claims for
damages by any other party to which Landlord may have leased, or entered into an
agreement to lease, all or any part of the Leased Premises effective upon the
termination of this Lease Agreement. Notwithstanding anything herein to the
contrary, Landlord and Tenant specifically agree that no notice to terminate
Tenant's tenancy hereunder will be required from and after the expiration of the
Term of this Lease Agreement under Section 91.001 or Section 24.005 of the Texas
Property Code before Landlord files a forcible detainer suit on grounds that
Tenant is holding over beyond the end of the Term or renewal period (if any)
hereof; and any sublease hereunder shall not be approved unless it also contains
a specific comparable waiver by the subtenant thereunder.
SEC. 21    INDEPENDENT OBLIGATION TO PAY RENT:
A.    It is the intention of the parties hereto that the obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements,
that the Rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease Agreement.
B.    Except as otherwise expressly provided herein, Tenant waives the right (a)
to quit, terminate or surrender this Lease Agreement or the Leased Premises or
any part thereof, or (b) to any abatement, suspension, deferment or reduction of
the rent or any other sums payable under this Lease Agreement.
SEC. 22    INDEMNITY; RELEASE AND WAIVER:
A.    Tenant hereby agrees to indemnify, protect, defend and hold the Landlord
Parties harmless from and against any and all liabilities, claims, causes of
action, fines, damages, suits and expenses, including reasonable attorneys’ fees
and necessary litigation expenses (collectively, the “Claims”), arising from
Tenant’s use, occupancy or enjoyment of the Leased Premises and its facilities
for the conduct of its business or from any activity, work or thing done,
permitted, omitted or suffered by Tenant and its partners, officers, directors,
employees, agents, servants, contractors, customers, licensees and invitees in
or about the Complex, INCLUDING ANY CLAIMS RESULTING FROM THE NEGLIGENCE OF THE
LANDLORD PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE LANDLORD PARTIES and Tenant further agrees to
indemnify, protect, defend and hold the Landlord Parties harmless from and
against any and all Claims arising from any breach or default in the performance
of any obligation on Tenant’s part to be performed under the terms of this Lease
Agreement or arising from any negligence or willful misconduct of Tenant or any
of its partners, officers, directors, employees, agents, servants, contractors,
customers, licensees and invitees, INCLUDING ANY CLAIMS RESULTING FROM THE
NEGLIGENCE OF THE LANDLORD PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LANDLORD PARTIES. In case any action or
proceeding shall be brought against the Landlord Parties by reason of any such
Claim, Tenant, upon notice from Landlord, shall provide a separate defense to
same at Tenant’s sole cost and expense by counsel

27



--------------------------------------------------------------------------------




reasonably satisfactory to Landlord. The indemnity obligations of Tenant under
this Section 28.A shall survive the expiration or earlier termination of this
Lease Agreement.
B.    Tenant hereby releases the Landlord Parties from any and all claims or
causes of action whatsoever which Tenant might otherwise now or hereafter
possess resulting in or from or in any way associated with any loss covered or
which would have been covered by insurance required to be carried by Tenant
under this Lease Agreement, REGARDLESS OF CAUSE OR ORIGIN OF SUCH LOSS OR
DAMAGE, INCLUDING, WITHOUT LIMITATION, SOLE, JOINT, OR CONCURRENT NEGLIGENCE OF
THE LANDLORD PARTIES, including the deductible and/or uninsured portion thereof,
maintained and/or required to be maintained by Tenant pursuant to this Lease
Agreement.
C.    Landlord shall not be liable or responsible to Tenant for (a) any loss or
damage to any property or person occasioned by theft, criminal act, fire, act of
God, public enemy, injunction, riot, strike, insurrection, war, court order,
requisition or order of governmental body or authority, or any cause beyond
Landlord’s control, or (b) any damage or inconvenience which may arise through
repair or alteration of any part of the Building made necessary by virtue of any
such cause; provided, however, Landlord shall use commercially reasonable
efforts to minimize such damage or inconvenience to Tenant.
D.    Subject to Tenant’s indemnification obligations set forth in Section 28.A
above, which shall not be limited, negated or lessened in any way by the
indemnity obligations set forth in this Section 28.D, Landlord hereby agrees to
indemnify, protect, defend and hold the (a) Tenant, (b) its shareholders,
members, partners, affiliates and subsidiaries, successors and assigns, and (c)
any directors, officers, employees, agents, or contractors of such persons or
entities (collectively, the “Tenant Parties”) harmless from and against any and
all Claims, arising from Landlord’s ownership or operation of the Complex
(excluding Claims arising from Tenant’s use, occupancy or enjoyment of the
Leased Premises and Tenant’s use of the Parking Spaces) or from any activity,
work or thing done, permitted or suffered by the Landlord Parties in or about
the Complex (excluding the Leased Premises and Tenant’s Parking Spaces),
EXCLUDING ANY PORTION OF ANY CLAIM TO THE EXTENT IT RESULTS FROM THE NEGLIGENCE,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE TENANT PARTIES and Landlord
further agrees to indemnify, protect, defend and hold the Tenant Parties
harmless from and against any and all Claims arising from any breach or default
in the performance of any obligation on Landlord’s part to be performed under
the terms of this Lease Agreement or arising from any negligence or willful
misconduct of the Landlord Parties, EXCLUDING ANY CLAIMS RESULTING FROM THE
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE TENANT PARTIES. In
case any action or proceeding shall be brought against the Tenant Parties by
reason of any such Claim, Landlord, upon notice from Tenant, shall provide a
separate defense to same at Landlord’s sole cost and expense by counsel
reasonably satisfactory to Tenant. The indemnity obligations of Landlord under
this Section 28.D shall survive the expiration or earlier termination of this
Lease Agreement.
SEC. 23    INSURANCE: Landlord and Tenant shall satisfy the insurance
requirements as more particularly described on Exhibit I attached hereto and
made a part hereof for all purposes. In no event shall Tenant’s liability under
this Lease Agreement be limited by the amount of insurance required to be
carried under Exhibit I.

28



--------------------------------------------------------------------------------




SEC. 24    ENTIRE AGREEMENT: This instrument and any attached addenda or
exhibits signed by the parties constitute the entire agreement between Landlord
and Tenant with respect to the subject matter hereof; no prior written or prior
or contemporaneous oral promises or representations shall be binding. This Lease
Agreement shall not be amended, changed or extended except by written instrument
signed by both parties hereto. Section captions herein are for Landlord’s and
Tenant’s convenience only, and neither limit nor amplify the provisions of this
instrument. Tenant agrees, at Landlord’s request, to execute a recordable
memorandum of this Lease Agreement.
SEC. 25    NOTICES: Whenever in this Lease Agreement it shall be required or
permitted that notice, notification or demand be given or served by either party
to this Lease Agreement to or on the other, such notice or demand shall be given
or served and shall not be deemed to have been given or served unless in writing
and (i) delivered personally, (ii) forwarded by facsimile, (iii) sent by
Certified or Registered Mail, postage prepaid, with a copy also sent by
facsimile or (iv) sent by a reputable common carrier guaranteeing next-day
delivery, addressed as follows:
To the Landlord:        Sheridan Hills Developments L.P.
c/o The Metrontario Group
601-1 Yorkdale Road
Toronto, Ontario
Canada M6A 3A1
Attention: Mr. Matt Fisher
Telephone: (416) 785-6000x228
Facsimile: (416) 785-7000
With a copy to:        Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Attn: Darren S. Inoff, Esq.
Telephone: (713) 220-3841
Facsimile: (713) 238-7134
With a copy to:
Jones Lang LaSalle

Americas, Inc.
1400 Post Oak Boulevard, Suite 1100
Houston, Texas 77056
Attention: Mary Stanton
Telephone: (713) 888-4009
Facsimile: (713) 888-4040
With a copy to:
Property Management Office

2301 West Holcombe Blvd., Suite 1300
Houston, Texas 77030
Attention: Property Manager
Telephone: (713) 592-5433
Facsimile: (713) 660-0295
To the Tenant:
At the address noted for Tenant on the signature page hereof until the
Commencement Date, at which time it shall become the Address of the Leased
Premises.


29



--------------------------------------------------------------------------------




With a copy to:
DuBois, Bryant & Campbell, LLP

303 Colorado Street, Suite 2300
Austin, Texas 78701
Attention: Kim Shraibati
Telephone: (512) 457-8000
Facsimile: (512) 457-8008


Such addresses may be changed from time to time by either party by serving
written notice as above provided. Any such notice or demand shall be deemed to
have been given on the date of receipted delivery, refusal to accept delivery or
when delivery is first attempted but cannot be made due to a change of address
for which no notice is given, five (5) business days after it shall have been
mailed as provided in this Section 31 or if sent by facsimile, upon electronic
or telephonic confirmation of receipt from the receiving facsimile machine,
whichever is earlier.
SEC. 26    COMMENCEMENT DATE: Tenant shall, if requested by Landlord, execute
and deliver to Landlord within ten (10) days of Landlord’s request an Acceptance
of Premises Memorandum of the Leased Premises, the form of which is attached as
Exhibit E attached hereto and made a part hereof for all purposes.
SEC. 27    INTENTIONALLY DELETED:
SEC. 28    BROKERS: Each of Landlord and Tenant warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease Agreement, excepting only PinPoint Commercial, L.P. (“Broker”) and
that it knows of no other real estate broker(s) or agent(s) who is(are) or might
be entitled to a commission in connection with this Lease Agreement. Landlord
shall agree to pay all real estate commissions due in connection with this Lease
Agreement only to the Broker, provided Landlord and such broker have entered
into a separate commission agreement. Tenant agrees to indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties from and against any liability from all other claims for commissions,
finder’s fee or other compensation arising from the negotiation of this Lease
Agreement on Tenant’s behalf. Landlord agrees to indemnify, defend (with counsel
reasonably acceptable to Tenant) and hold Tenant harmless from and against any
liability from all other claims for commissions, finder’s fee or other
compensation arising from the negotiation of this Lease Agreement on Landlord’s
behalf.
SEC. 29    ESTOPPEL CERTIFICATES: From time to time after the Effective Date,
within ten (10) days after request in writing therefor from Landlord, Tenant
agrees to execute and deliver to Landlord, or to such other addressee or
addresses as Landlord may designate (and Landlord and any such addressee may
rely thereon), a statement in writing in the form of Exhibit F attached hereto
and made a part hereof for all purposes or in such other form and substance
satisfactory to Landlord (herein called “Tenant’s Estoppel Certificate”),
certifying to all or any part of the information provided for in Exhibit F as is
requested by Landlord and any other information reasonably requested by
Landlord.
SEC. 30    NAME CHANGE: Landlord and Tenant mutually covenant and agree that
Landlord hereby reserves and shall have the right at any time and from time to
time to change the name of the Building or the address of the Building as
Landlord may deem advisable, and Landlord shall not incur any liability
whatsoever to Tenant as a consequence thereof.
SEC. 31    BANKRUPTCY: If a petition is filed by or against Tenant for relief
under Title 11 of the United States Code, as amended (the “Bankruptcy Code”),
and Tenant (including for purposes of this Section Tenant’s successor in
bankruptcy, whether a trustee or Tenant as debtor in possession) assumes and
proposes to assign, or proposes to assume and assign, this Lease Agreement
pursuant to the provisions of the Bankruptcy Code to any person or entity who
has made or accepted a bona fide offer to accept an assignment of this Lease
Agreement on terms acceptable to Tenant, then notice of the proposed assignment
setting forth (a) the name and address of the proposed assignee, (b) all of the
terms and conditions of the offer and proposed assignment, and (c) the adequate
assurance to be furnished by the proposed assignee of its future performance
under the Lease Agreement, shall be given to Landlord by Tenant no later than
twenty (20) days after Tenant has made or received such offer, but in no event
later than ten (10) days prior

30



--------------------------------------------------------------------------------




to the date on which Tenant applies to a court of competent jurisdiction for
authority and approval to enter into the proposed assignment. Landlord shall
have the prior right and option, to be exercised by notice to Tenant given at
any time prior to the date on which the court order authorizing such assignment
becomes final and non-appealable, to receive an assignment of this Lease
Agreement upon the same terms and conditions, and for the same consideration, if
any, as the proposed assignee, less any brokerage commissions which may
otherwise be payable out of the consideration to be paid by the proposed
assignee for the assignment of this Lease Agreement. If this Lease Agreement is
assigned pursuant to the provisions of the Bankruptcy Code, Landlord: (i) may
require from the assignee a deposit or other security for the performance of its
obligations under the Lease Agreement in an amount substantially the same as
would have been required by Landlord upon the initial leasing to a tenant
similar to the assignee; and (ii) shall receive, as additional rent, the sums
and economic consideration described in Section 12.A(3)(e). Any person or entity
to which this Lease Agreement is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed, without further act or documentation, to have
assumed all of the Tenant’s obligations arising under this Lease Agreement on
and after the date of such assignment. Any such assignee shall, upon demand,
execute and deliver to Landlord an instrument confirming such assumption. No
provision of this Lease Agreement shall be deemed a waiver of Landlord’s rights
or remedies under the Bankruptcy Code to oppose any assumption and/or assignment
of this Lease Agreement, to require a timely performance of Tenant’s obligations
under this Lease Agreement, or to regain possession of the Leased Premises if
this Lease Agreement has neither been assumed or rejected within sixty (60) days
after the date of the order for relief or within such additional time as a court
of competent jurisdiction may have fixed. Notwithstanding anything in this Lease
Agreement to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease Agreement, whether or not expressly denominated as
rent, shall constitute rent for the purposes of Section 502(b)(6) of the
Bankruptcy Code.
SEC. 32    TELECOMMUNICATIONS PROVIDERS: In the event Tenant wishes to use, at
any time during the Term of this Lease Agreement, the services of a
telecommunications provider whose equipment or service is not then in the
Building, no such provider shall be entitled to enter the Building or commence
providing such service without first obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Landlord may condition its consent on such matters as Landlord
reasonably deems appropriate including, without limitation, (i) such provider
agreeing to an easement or license agreement in form and substance reasonably
satisfactory to Landlord, (ii) Landlord having been provided and approved the
plans and specifications for the equipment to be installed in the Building,
(iii) Landlord having received, prior to the commencement of such work, such
indemnities, bonds or other financial assurances as Landlord may require,
(iv) the provider agreeing to abide by all Building rules and regulations, and
agreeing to provide Landlord an “as built” set of plans and specifications, (v)
the provider agreeing to pay Landlord such compensation as Landlord determines
to be reasonable, and (vi) Landlord having determined that there is adequate
space in the Building for the placement of all of such provider’s lines and
equipment.
SEC. 33    HAZARDOUS SUBSTANCES:
A.    Tenant shall not cause or permit any Hazardous Substance (as hereinafter
defined) to be used, stored, generated, contained or disposed of on or in the
Complex by Tenant, Tenant’s agents, employees, contractors or invitees in
violation of Environmental Laws (as hereinafter defined). Landlord acknowledges
and agrees that as part of Tenant’s use of the Leased Premises as a research
laboratory, Tenant shall be permitted to use lab alcohols, acids, radioactive
agents, liquid nitrogen (including installation of liquid nitrogen freezers) and
other related medical research items as are necessary to the operation of a
research laboratory up to and including Biosafety Level 2, provided Tenant must
use and store such materials in compliance with all applicable laws, rules and
regulations, including, without limitation, all Environmental Laws. All
bio-hazardous waste shall be removed, at Tenant’s sole cost and expense, and at
Tenant’s risk, by a third party company following any and all Environmental
Laws, insurance requirements and industry disposal regulations regarding said
waste. If Hazardous Substances are used, stored, generated, contained or
disposed of on or in the Complex in violation of Environmental Laws, or if the
Complex becomes contaminated with Hazardous Substances in any manner due to the
actions or omissions of Tenant or its agents, employees, contractors or
invitees, Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold the Landlord Parties harmless from any and all claims,
damages, fines, judgments, penalties, costs, liabilities and losses (including,
without limitation, a decrease in value of the Complex, damages caused by loss
or restriction of rentable or usable space or any damages

31



--------------------------------------------------------------------------------




caused by adverse impact on marketing of the space and any and all sums paid for
settlement of claims, attorneys’ fees, consultant and expert fees) arising
during or after the Term and as a result of such use, storage, generation,
disposal or contamination in violation of Environmental Laws. This
indemnification includes, without limitation, any and all costs incurred because
of any investigation of the site or any cleanup, removal or restoration mandated
by a federal, state or local agency or political subdivision. Without limitation
of the foregoing, if Tenant causes or permits the presence of any Hazardous
Substance on the Complex in violation of Environmental Laws that results in
contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Complex to the condition existing prior to the
presence of any such Hazardous Substance on the Complex; provided, however,
Tenant must obtain Landlord’s prior written approval for any such remedial
action. Tenant shall be responsible for the application for and maintenance of
all required permits, the submittal of all notices and reports, proper labeling,
training and record keeping, and timely and appropriate response to any release
or other discharge by Tenant of a Hazardous Substance under Environmental Laws.
The indemnity obligations of Tenant under this Section 39 shall survive the
expiration or earlier termination of this Lease Agreement. Notwithstanding the
foregoing to the contrary, Tenant acknowledges that the Building will be used by
various tenants for medical-related purposes and as such, certain Hazardous
Substances will be present in the Complex from time to time. To Landlord’s
current actual knowledge, without the duty of investigation or injury, as of the
Effective Date, no Hazardous Substances are in, on, under or about the Leased
Premises in violation of any Environmental Law, or requiring any notice,
investigation, clean-up, or other response and Landlord shall indemnify, defend
(with counsel reasonably acceptable to Tenant) and hold the Tenant and its
officers, directors, agents and employees harmless from any and all claims,
damages, fines, judgments, penalties, costs, liabilities and losses arising
during or after the Term as a result of Landlord’s breach of such representation
and warranty. Landlord’s obligations set forth in this Section 39 shall survive
the expiration or termination of this Lease Agreement.
B.    As used herein, “Hazardous Substance” means (i) any substance that is
toxic, ignitable, reactive or corrosive or that is regulated by any local, state
or federal law, and includes any and all material or substances that are defined
as “hazardous waste”, “extremely hazardous waste”, “hazardous substance” or a
“hazardous material” pursuant to any such laws and includes, but is not limited
to, asbestos, polychlorobiphenyls and petroleum and any fractions thereof, (ii)
any substance which is now or hereafter considered a biological contaminant or
which could adversely impact air quality, including mold, fungi and other
bacterial agents and (iii) all biohazardous, infectious and medical waste.
Notwithstanding anything in this Section 39 to the contrary, “Hazardous
Substances” shall not include materials commonly used in the ordinary operations
of a general office building, provided that (1) such materials are used and
properly stored in the Leased Premises in quantities ordinarily used and stored
in comparable medical space, (2) such materials are not introduced into the
Building’s plumbing systems or are not otherwise released or discharged in the
Leased Premises or the Building and (3) such materials are in strict compliance
with local, state or federal law. As used herein, “Environmental Laws” means all
applicable federal, state or local laws, regulations, orders, judgments and
decrees regarding health, safety or the environment.

32



--------------------------------------------------------------------------------




SEC. 34    NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:
Wherever in this Lease Agreement Landlord’s consent or approval is required, if
Landlord refuses to grant such consent or approval, whether or not Landlord
expressly agreed that such consent or approval would not be unreasonably
withheld, conditioned or delayed, Tenant shall not make, and Tenant hereby
waives, any claim for money damages (including any claim by way of set-off,
counterclaim or defense) based upon Tenant’s claim or assertion that Landlord
unreasonably withheld, conditioned or delayed its consent or approval. Tenant’s
sole remedy shall be an action or proceeding to enforce such provision, by
specific performance, injunction or declaratory judgment. EXCEPT AS OTHERWISE
PERMITTED BY SECTION 26 OF THIS LEASE AGREEMENT, IN NO EVENT SHALL THE EITHER
PARTY HERETO BE LIABLE FOR, AND EACH PARTY HEREBY WAIVES ANY CLAIM FOR, ANY
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOSS OF
PROFITS OR BUSINESS OPPORTUNITY, ARISING UNDER OR IN CONNECTION WITH THIS LEASE
AGREEMENT.
SEC. 35    ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: It is the understanding
and intention of the parties that Tenant’s rights and remedies with respect to
the transactions provided for and contemplated in this Lease Agreement
(collectively, this “Transaction”) and with respect to all acts or practices of
Landlord, past, present or future, in connection with this Transaction, are and
shall be governed by legal principles other than the Texas Deceptive Trade
Practices - Consumer Protection Act (the “DTPA”). Accordingly, Tenant hereby (a)
agrees that under Section 17.49(f) of the DTPA this Transaction is not governed
by the DTPA and (b) certifies, represents and warrants to Landlord that (i)
Tenant has been represented by legal counsel in connection with this Transaction
who has not been directly or indirectly identified, suggested or selected by the
Landlord and Tenant has conferred with Tenant’s counsel concerning all elements
of this Lease Agreement (including, without limitation, this Section 41) and
this Transaction and (ii) the Leased Premises will not be occupied by Tenant as
Tenant’s family residence. Tenant expressly recognizes that the total
consideration as agreed to by Landlord has been predicated upon the
inapplicability of the DTPA to this Transaction and that Landlord, in
determining to proceed with the entering into of this Lease Agreement, has
expressly relied on the inapplicability of the DTPA to this Transaction.
SEC. 36    ATTORNEYS’ FEES: In the event either party defaults in the
performance of any of the terms, agreements or conditions contained in this
Lease Agreement and the other party places the enforcement of this Lease
Agreement, or any part thereof, or the collection of any rent due or to become
due hereunder, or recovery of the possession of the Leased Premises, in the
hands of an attorney who files suit upon the same, and should such
non-defaulting party prevail in such suit, the defaulting party agrees to pay
the other party’s reasonable attorneys’ fees and other disbursements or costs
thereby incurred.
SEC. 37    AUTHORITY OF TENANT: If Tenant is a corporation, partnership or other
entity, Tenant warrants and represents unto Landlord that (a) Tenant is a duly
organized and existing legal entity, in good standing in the State of Texas, (b)
Tenant has full right and authority to execute, deliver and perform this Lease
Agreement, (c) the person executing this Lease Agreement was authorized to do so
and (d) upon written request of Landlord, such person will deliver to Landlord
satisfactory evidence of his or her authority to execute this Lease Agreement on
behalf of Tenant.
SEC. 38    INABILITY TO PERFORM: Whenever a period of time is prescribed for the
taking of an action by Landlord or Tenant, the period of time for the
performance of such action shall be extended by the number of days or months
that the performance is actually delayed due to strikes, acts of God, shortages
of labor or materials, war, terrorist attacks (including bio-chemical attacks),
civil disturbances and other causes beyond the reasonable control of the
Landlord or Tenant, as the case may be (“Force Majeure”); provided, however,
Force Majeure shall not excuse Tenant’s obligation to pay any sums of money due
hereunder, including without limitation, the obligation to pay Rent.
SEC. 39    JOINT AND SEVERAL TENANCY: If more than one person executes this
Lease Agreement as Tenant, their obligations hereunder are joint and several,
and any act or notice of or to, or refund to, or the signature of, any one or
more of them, in relation to the renewal or termination of this Lease Agreement,
or under or with respect to any of the terms hereof shall be fully binding on
each and all of the persons executing this Lease Agreement as a Tenant.

33



--------------------------------------------------------------------------------




SEC. 40    EXECUTION OF THIS LEASE AGREEMENT: The submission of an unsigned copy
of this Lease Agreement to Tenant for Tenant’s consideration does not constitute
an offer to lease the Leased Premises or an option to or for the Leased
Premises. This Lease Agreement shall become effective and binding only upon the
execution and delivery of this Lease Agreement by both Landlord and Tenant.
SEC. 41    WAIVER OF TRIAL BY JURY; COUNTERCLAIM: LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER ON ANY MATTERS IN ANY WAY ARISING OUT OF OR CONNECTED
WITH THIS LEASE AGREEMENT, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE LEASED PREMISES, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
APPLICABLE LAW, RULE, STATUTE, ORDER, CODE OR ORDINANCE. If Landlord commences
any legal proceeding against Tenant, Tenant shall not interpose any counterclaim
of any nature or description in any such proceeding (unless failure to impose
such counterclaim would preclude Tenant from asserting in a separate action the
claim which is the subject of the counterclaim), and will not seek to
consolidate any such proceeding with any other action which may have been or
will be brought in any other court by Tenant.
SEC. 42    CALCULATION OF TIME PERIODS: Should the calculation of any of the
various time periods provided for herein result in an obligation becoming due on
a Saturday, Sunday or legal holiday (such day which is neither Saturday, Sunday
or legal holiday, a “business day”), then the due date of such obligation or
scheduled time of occurrence of such event shall be delayed until the next
business day.
SEC. 43    ANTI-TERRORISM LAWS: Tenant represents and warrants to and covenants
with Landlord that (i) neither Tenant nor any of its owners or affiliates
currently are, or shall be at any time during the Term, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and regulations of the U.S. Treasury
Department's Office of Foreign Assets Control (OFAC) related to Specially
Designated Nationals and Blocked Persons (SDN’s OFAC Regulations), and/or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA
Patriot Act”); (ii) neither Tenant nor any of its owners, affiliates, investors,
officers, directors, employees, vendors, subcontractors or agents is or shall be
during the term hereof a “Prohibited Person” which is defined as follows: (1) a
person or entity owned or controlled by, affiliated with, or acting for or on
behalf of, any person or entity that is identified as a Specially Designated
National and Blocked Person on the then-most current list published by OFAC at
its official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf,
or at any replacement website or other replacement official publication of such
list, and (2) a person or entity who is identified as or affiliated with a
person or entity designated as a terrorist, or associated with terrorism or
money laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws.  Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord, its officers,
directors, agents and employees, from and against any and all claims, damages,
losses, risks, liabilities and expenses (including attorney's fees and costs)
arising from or related to any breach of the foregoing representations,
warranties and covenants.  At any time and from time-to-time during the Term,
Tenant shall deliver to Landlord within ten (10) days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant's compliance with this
Section 49.
SEC. 44    RENEWAL OPTIONS: Tenant shall have, and is hereby granted, the
options (the “Renewal Options”) to extend the Term of this Lease Agreement for
five (5) additional periods of one (1) year each (as applicable, the “Extended
Term”) upon and subject to the following terms, conditions and provisions:
A.    The Renewal Options may only be exercised by Tenant giving irrevocable
written notice thereof to Landlord no later than six (6) months and one (1) day
prior to the commencement of the Extended Term arising from the Renewal Option
being exercised. If Tenant fails to give Landlord such written notice of
exercise of such Renewal Option within such specified time period, Tenant shall
be deemed to have elected not to exercise, and to have waived, such Renewal
Option and the unexercised Renewal Options shall automatically terminate and
expire and be of no

34



--------------------------------------------------------------------------------




further force and effect. It is expressly agreed that Tenant shall not have the
option to extend the Term of this Lease Agreement beyond the Extended Term. If
Tenant exercises any of the Renewal Options, such Extended Term shall commence
immediately upon the expiration of the then current Term of this Lease Agreement
(as applicable, the “Extended Term Commencement Date”).
B.    If Tenant exercises any of the Renewal Options (in accordance with and
subject to the provisions of this Section 50), the Extended Term shall be upon,
and subject to, all of the terms, covenants and conditions provided in this
Lease Agreement except for any terms, covenants and conditions that are
expressly or by their nature inapplicable to the Extended Term (including,
without limitation, the right to renew the Term of this Lease Agreement beyond
the final Extended Term) and except that (i) the annual Base Rent during the
applicable Extended Term shall be as set forth in Section 5.A above and (ii) the
Leased Premises and all leasehold improvements relating thereto will be provided
in the condition they exist (i.e., “AS IS” and “WITH ALL FAULTS”) on the
Extended Term Commencement Date, and this Lease Agreement shall be deemed to
have been automatically amended as of the Extended Term Commencement Date in
accordance with this Section 50. Tenant and Landlord shall promptly (but in no
event longer than fifteen (15) days after Landlord’s submission of the amendment
to Tenant) execute and deliver an appropriate amendment of this Lease Agreement
to evidence such terms as will apply following commencement of the Extended
Term.
C.    Notwithstanding any provision herein to the contrary, Tenant shall not
have the right to extend the Term of this Lease Agreement pursuant to this
Section 50 and such right shall automatically terminate and be of no further
force and effect if, at the time Tenant exercises such Renewal Option or on the
Extended Term Commencement Date, an Event of Default then exists under this
Lease Agreement. Tenant shall not have the right to assign the Renewal Options
to any sublessee or assignee of the Leased Premises other than a Permitted
Transferee, nor may any such sublessee or assignee (other than a Permitted
Transferee) exercise the Renewal Options unless in connection with an assignment
of Tenant’s entire interest in this Lease Agreement or a sublease of the entire
Leased Premises.
D.    For all purposes under this Lease Agreement, the Extended Term (if
exercised) shall be deemed to be included in and part of the Term.
SEC. 45    CHASE SPACE: At no cost to Tenant for such right during the Term,
Tenant shall have the right to use (on a non-exclusive basis), its pro rata
share (based on the percentage of the total Net Rentable Area of the Building
comprising the Manufacturing Space) of the chase space located either (i) [on
the south side of the Building towards the southwest corner of the 5th floor, or
(ii) the chase space located in the core of the Building,] such chase space to
be used solely by Tenant for uses associated with the use permitted under
Section 3 of this Lease Agreement, which uses shall be subject to the prior
written approval of the Landlord. In the event Tenant needs to penetrate
surfaces within the Building for such installations, immediately after the
completion of such work, Tenant will conceal such work and/or the surface finish
will be returned to its condition at the time Tenant commenced such work. All
such work will be at Tenant’s sole cost and expense and be subject to Landlord’s
prior approval as to location, time, manner and nature of such work and such
work must comply with the terms and provisions of this Lease Agreement.
SEC. 46    BACK-UP GENERATOR:
A.    Tenant shall be permitted, at its sole cost and expense, to install,
connect to the Building, operate and maintain a natural gas back-up electrical
generator and all related equipment switching gear, conduit and equipment mounts
(collectively, “Generator”) screened from public view to be located in a
location in the Complex mutually agreed upon by Landlord and Tenant. The
installation of the Generator shall be subject to all conditions and
requirements as provided for in Section 10 hereof. Landlord reserves the right
to relocate the Generator from time to time at Landlord's cost and expense, and
to install its own generator providing back-up power to the Common Areas and
emergency lighting in the Complex in the same area as Tenant’s Generator.
B.    The installation, maintenance, repair, replacement, removal and repair of
any damage relating to the Generator, and all related costs, shall be the sole
responsibility of Tenant, subject to Landlord's reasonable direction and
control. Landlord shall supply diesel fuel for the Generator from the central
tank at the Building which the Landlord shall maintain at its sole cost and
expense, but with the diesel fuel drawn from same by Tenant to be at Tenant’s
sole

35



--------------------------------------------------------------------------------




cost and expense based on a meter (also to be installed and maintained at
Tenant’s sole cost and expense). Notwithstanding anything to the contrary
contained herein, in no event shall Tenant be permitted to install or maintain
on or about the Leased Premises or the Building any underground fuel storage
tanks or any diesel fuel tanks of its own.
C.    Upon the expiration or termination of this Lease Agreement, or at such
time as Tenant decides that it no longer wishes to maintain the Generator,
Tenant shall be obligated to remove the Generator and all related or ancillary
equipment, wiring, and the like, and Tenant shall repair any damage caused by
the installation and use of the Generator and by such removal in a manner and
method reasonably satisfactory to Landlord.
D.    The Generator shall be used solely for the generation of emergency power
in the event of and only for the duration of a power outage or “brownout”, or
interruption of electrical service to the Building. Tenant shall be permitted to
periodically test the Generator to confirm that it is in good working order. The
Generator shall be used solely for purposes of Tenant's business in the Leased
Premises. The use and operation of the Generator shall comply with all
applicable provisions of this Lease Agreement. In no event shall the
maintenance, use and operation of the Generator interfere with any of the
systems of the Building. Tenant shall comply with all laws applicable to the use
and operation of the Generator. Tenant shall be responsible for obtaining all
licenses, permits and approvals for the use and operation of the Generator.
E.    Parking Spaces occupied by the Generator shall be considered unreserved
Parking Spaces (as defined on Exhibit C) utilized by Tenant and shall be paid
for by Tenant in accordance with the terms and provisions of Exhibit C.
F.    Tenant shall defend, indemnify and hold the Landlord Parties harmless from
and against all Claims and liabilities of every kind or nature related to the
existence and operation of the Generator, except to the extent that such claims
and liabilities are the result of the gross negligence or willful misconduct of
any of the Landlord Parties.
G.    Throughout the Term, Landlord shall maintain a separate back-up power
generator serving the Common Areas and emergency lighting in the Complex.
SEC. 47    FINANCIAL STATEMENTS: Tenant shall from time to time during the Term,
but not more than twice in any 12 month period, provide to Landlord an up to
date true and accurate unaudited financial statement, balance sheet, and income
and expense statement covering Tenant and any guarantor of Tenant’s obligations
under this Lease Agreement, within twenty (20) days after written request
therefor is made by Landlord to Tenant. Except as may be required by law,
Landlord agrees to keep any financial information provided pursuant to this
Section 53 (the “Confidential Information”) confidential; provided, however that
(a) Landlord may make any disclosure of the Confidential Information to which
Tenant has consented in writing in advance, and (b) any of the Confidential
Information may be disclosed to employees, partners, agents, successors,
affiliates, assigns and representatives of Landlord, including, but not limited
to, its auditors, attorneys, and lenders and potential purchasers and lenders of
the Building in connection with any financing or sale of the Building who (i)
need to know the Confidential Information in connection therewith, (ii) shall
have been informed by Landlord of the confidential nature of the Confidential
Information, and (iii) shall have agreed to treat the Confidential Information
confidentially and to use it only for the purpose described above.
SEC. 48    LANDLORD DEFAULT: The failure of Landlord to promptly and faithfully
keep and perform each and every covenant, agreement, and stipulation herein on
the part of Landlord to be kept and performed and the continuance of such
failure for a period of thirty (30) days after written notice to Landlord; or,
if such failure cannot reasonably be cured within said thirty (30) day period
despite Landlord’s diligent good faith efforts, the failure of Landlord to
promptly commence its diligent good faith efforts to cure such failure within
said thirty (30) day period shall, at the option of Tenant, constitute a default
by Landlord under this Lease Agreement. In the case of any breach or default of
this Lease Agreement by Landlord, Tenant shall have all of the remedies, rights,
and authority against and with respect to Landlord provided by law, or in equity
specifically including the right to injunctive relief. In the event of such
failure by Landlord which continues for a period of ninety (90) days
notwithstanding Landlord’s efforts to cure, Tenant shall have the right at the
end of such ninety (90) day period to deliver to Landlord written notice to
terminate

36



--------------------------------------------------------------------------------




this Lease Agreement, which shall take effect thirty (30) days after the date of
such notice, except that Tenant’s right to terminate shall be null and void if
the failure is cured during such thirty (30) day period.
SEC. 49    EXHIBITS: Exhibits A through L are attached hereto and made a part of
this Lease Agreement for all purposes.
[END OF TEXT]

37



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these presents to be executed in multiple counterparts
(by facsimile, pdf or otherwise), each of which shall have the force and effect
of an original on this 6th day of May, 2015 (the “Effective Date”).
LANDLORD:
Sheridan Hills Developments L.P.,
a Texas limited partnership
By:    Pouncet Sheridan Inc., an Ontario,
Canada corporation, its general partner
By:                
Name:                
Title:                
TENANT:




Bellicum Pharmaceuticals, Inc., a Delaware corporation




By:                                
Name:                                
Title:                                
ADDRESS:


Prior to Commencement Date:
2301 West Holcombe Blvd., Suite 800
Houston, Texas 77030


Following the Commencement Date:
At the Leased Premises







38



--------------------------------------------------------------------------------




EXHIBIT A
FLOOR PLAN OF THE MANUFACTURING SPACE


[a2015q4exhalease.jpg]



A-1-1



--------------------------------------------------------------------------------




EXHIBIT A-1
FLOOR PLAN OF THE MANUFACTURING SPACE




[a2015q4exha2lease.jpg]

A-1-1



--------------------------------------------------------------------------------




EXHIBIT A-2
FLOOR PLAN OF THE EXTERIOR MECHANICAL SPACE
[a2015q4exha1lease.jpg]







A-2-1



--------------------------------------------------------------------------------












EXHIBIT B
LEGAL DESCRIPTION OF THE LAND
All that certain 2.3391 acres being all of Restricted Reserve “A”, Block 1,
Twenty-One Thirty West Holcombe Boulevard Replat No. 1 according to the plat
thereof as filed in Film Code Number 595196, Harris County Map Records, in the
P. W. Rose Survey, Abstract - 645, Houston, Harris County, Texas, and being more
particularly described by metes and bounds as follows (bearings based on Texas
Coordinate System of 1983, South Central Zone);
Commencing at Harris County Floodplain Reference Mark Number 040110 being a
brass disc stamped “040110” having published coordinates of (X: 3,110,377.78)
and (Y: 13,820,307.50) from which Harris County Floodplain Reference Mark Number
040115 being a brass disc stamped “D100 BM16” bears S 70° 42’ 24” W - 1,730.12’
for reference; Thence N 36° 12’ 56” W - 1,995.95’ to a found 3/4” iron pipe with
cap (stamped C.L. DAVIS RPLS 4464) marking the southeast corner of said
Restricted Reserve “A” from which a found 3/4” iron pipe bears N 79° 32’ 53” E -
0.69’ for reference and marking the POINT OF BEGINNING of herein described
tract;
1.    Thence S 87° 49’ 11” W - 932.20’ with the north right-of-way line of West
Holcombe Boulevard (120’ wide) to a found 1” iron pipe marking the southwest
corner of said Restricted Reserve “A”;
2.    Thence N 02° 10’ 49” W - 104.62’ with the east right-of-way line of Mont
Clair Drive (60’ wide) to a 1” pinch top pipe marking the southwest corner of
Lot 22, Block 7, Replat of Southgate Addition Section No. 3 according to the
plat thereof as filed in Volume 26, Page 16, Harris County Map Records;
3.    Thence N 87° 52’ 11” E - 798.90’ north line of said Reserve “A” to a found
5/8” iron rod for corner;
4.    Thence N 59° 45’ 09” E - 151.07’ with the south line of Lots 9 - 11, Block
7 of said Replat of Southgate Addition, Section No. 3 to a found 5/8’ iron rod
for corner;
5.    Thence S 02° 10’ 49” E - 175.00’ with the west line of that certain tract
described in a deed dated 06-30-1986 from Miller Hotel Development, Incorporated
to Burger King Corporation as filed in Official Records of Real Property of
Harris County at Clerk’s File Number K-700805, Film Code 056-71-1646 to the
POINT OF BEGINNING and containing 2.3391 (101,892 square feet) of land more or
less.








--------------------------------------------------------------------------------




EXHIBIT C
PARKING AGREEMENT
Landlord hereby agrees to make available to Tenant during the Term, as Tenant
elects, up to thirty-five (35) unreserved parking passes from time to time.
Tenant shall be entitled from time to time to take and pay for all or any of
such unreserved parking passes (and the parking spaces it is thereby entitled to
use shall be hereinafter collectively referred to as the “Parking Spaces”) for
use in the Building parking garage (hereinafter referred to as the “Garage”),
upon the following terms and conditions:
1.
Tenant shall pay as rental for the Parking Spaces the rates charged from time to
time by the operator of the Garage, plus all taxes applicable thereto. During
the first twelve (12) months following the Commencement Date, the initial
monthly rate for each of the Parking Spaces for reserved parking shall be
$240.00 plus taxes and for unreserved parking shall be $165.00 plus taxes. Said
rentals shall be due and payable to Landlord or its parking manager, as
designated in writing by Landlord at the address of the Landlord’s property
manager specified in Section 31 of this Lease Agreement (or such other address
as may be designated by Landlord in writing from time to time), as additional
rent on the first day of each calendar month during the Term.

2.
In the event Tenant so desires, and upon ten (10) days’ prior written notice to
Landlord, Tenant may convert up to ten percent (10%) of its Parking Spaces for
unreserved parking to Parking Spaces for reserved parking. In the event Tenant
elects to convert such unreserved Parking Spaces to reserved Parking Spaces in
accordance with this Paragraph 2, Landlord shall provide said Parking Spaces for
reserved parking to Tenant during the balance of the Term at the rates charged
from time to time for reserved Parking Spaces in the Garage plus all taxes
applicable thereto. From and after the date Tenant commences leasing such
parking spaces for reserved parking, the term “Parking Spaces” shall be deemed
to include such reserved Parking Spaces.

3.
Notwithstanding anything contained in this Exhibit C to the contrary, Landlord
shall have the right to recapture any Parking Space not utilized by Tenant for
six (6) consecutive months beginning after the first twelve (12) calendar months
of the Term, and in the event Landlord exercises such right, Landlord shall have
no further obligations to Tenant with respect to such Parking Spaces and the
number of reserved or unreserved Parking Spaces, as the case may be, referred to
above in this Exhibit C shall be correspondingly reduced.

4.
Landlord will issue to Tenant parking tags, stickers or access cards for the
Parking Spaces, or will provide a reasonable alternative means of identifying
and controlling vehicles authorized to park in the contract Garage. Tenant shall
surrender each such tag, sticker or other identifying device to Landlord upon
termination of the Parking Space related thereto.

5.
Landlord, at its discretion, shall have the right from time to time, upon
written notice to Tenant, to designate the area(s) within which vehicles may be
parked. Tenant agrees that although Landlord shall mark with signage Tenant’s
reserved Parking Spaces, Landlord shall have no obligation to enforce such
reservation by ticketing, towing or affixing a notice to cars parked in Tenant’s
reserved Parking Spaces by those who are not Tenant’s customers, guests,
invitees and employees; provided, however, Landlord will use commercially
reasonable efforts to direct tenants at the Complex to abide by the parking
rules.

6.
If for any reason beyond Landlord’s reasonable control Landlord fails or is
unable to provide any of the Parking Spaces to Tenant at any time during the
Term or any renewals or extensions hereof, and such failure continues for two
(2) business days after Tenant gives Landlord written notice thereof, Tenant’s
obligation to pay rental for any Parking Space which is not provided by Landlord
shall be abated for so long as Tenant does not have the use thereof and Landlord
shall use its diligent good faith efforts to provide alternative parking
arrangements in the Garage or within a one-half (1/2) mile radius of the
Building for the number of vehicles equal to the number of Parking Spaces not
provided by Landlord. Tenant shall pay for any alternative parking provided by
Landlord so long as Tenant is not paying rent for the Parking Spaces. This
abatement and good faith effort


C-1



--------------------------------------------------------------------------------




to provide alternative parking arrangements shall be in full settlement of all
claims that Tenant might otherwise have against Landlord by reason of Landlord’s
failure or inability to provide Tenant with the Parking Spaces.
7.
If the Term commences on other than the first day of a calendar month or
terminates on other than the last day of a calendar month, then rentals for the
Parking Spaces shall be prorated on a daily basis.

8.
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord)
and hold harmless the Landlord Parties from and against all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements (including court costs and reasonable attorneys’ fees)
resulting directly or indirectly from the use of the Parking Spaces, unless
caused by the gross negligence or willful misconduct of Landlord or the Landlord
Parties.

9.
Landlord may provide parking in the Garage or in surface lots for visitors to
the Building in an area designated by Landlord and in a capacity determined by
Landlord to be appropriate for the Building. Landlord reserves the right to
charge and collect a fee for parking in the visitor Garage or in the surface
lots in an amount determined by Landlord or the operator of the Garage to be
appropriate. Provided that no Event of Default has occurred, Landlord agrees to
allow Tenant to validate the parking ticket of Tenant’s visitors with a stamp or
other means approved in advance by Landlord, and to bill Tenant for the parking
charges so validated by Tenant on a monthly basis. Said visitor parking charges
shall be due and payable to Landlord as additional rent within ten (10) days
after Tenant’s receipt of such statement. Alternatively, Landlord may establish
a parking validation program whereby tenants may, at their option, purchase
prepaid parking validation stickers or other means of identification for
specific increments of visitor parking charges, which the tenants may then
distribute to their visitors and invitees to be submitted to the Garage
attendant as payment for the applicable increment of visitor parking charge.

10.
Upon the occurrence of an Event of Default, Landlord shall have the right (in
addition to all other rights, remedies and recourse hereunder and at law) to
terminate Tenant’s use of the Parking Spaces without prior notice or warning to
Tenant.

11.
Landlord shall have the right to relocate the Garage to any future parking
facilities Landlord may construct on the Land, provided Tenant has use of 35
parking spaces.

A condition of any parking shall be compliance by the parker with Garage rules
and regulations, including any sticker or other identification system
established by Landlord. The following rules and regulations are in effect until
notice is given to Tenant of any change. Landlord reserves the right to modify
and/or adopt such other reasonable rules and regulations for the Garage as it
deems necessary for the operation of the Garage. Landlord may refuse to permit
any person who violates the rules to park in the Garage, and any violation of
the rules shall subject the car to removal.

C-2



--------------------------------------------------------------------------------




PARKING RULES AND REGULATIONS
1.
Cars must be parked entirely within the stall lines painted on the floor.

2.
All directional signs and arrows and signs designating wheelchair accessible
parking spaces must be observed.

3.
The speed limit shall be five (5) miles per hour.

4.
Parking prohibited:

(a)
in areas not striped for parking

(b)
in aisles

(c)
where “no parking” signs are posted

(d)
on ramps where indicated

(e)
in cross-hatched areas

(f)
in spaces reserved for exclusive use by designated lessees

(g)
in such other areas as may be designated by Landlord or Landlord’s agent(s).

5.
Parking stickers or any other device or form of identification supplied by
Landlord shall remain the property of Landlord and shall not be transferable.
There will be a replacement charge payable by Tenant equal to the amount posted
from time to time by Landlord for loss of any parking card or parking sticker.

6.
Garage managers and attendants are not authorized to make or allow any
exceptions to these Rules and Regulations.

7.
Every parker is required to park and lock his own car. All responsibility for
loss or damage to cars and contents, property or persons is assumed by the
parker.

8.
Tenant is required to give Landlord, on a quarterly basis, a list of employees
parking in the Garage which shall include year, make and model of car and
license number.

9.
In order to protect Landlord’s property, Landlord shall have the right, but not
the obligation, to install cameras in the Garage.

10.
Landlord is entitled to limit the size of the parked vehicles by weight, height
or width without constituting a breach of its obligation to provide parking
hereunder.

Failure to promptly pay the rent required hereunder or persistent failure on the
part of Tenant or Tenant’s designated parkers to observe the Rules and
Regulations above shall give Landlord the right to terminate Tenant’s right to
use the parking structure. No such termination shall create any liability on
Landlord or be deemed to interfere with Tenant’s right to quiet possession of
its Leased Premises.



C-3



--------------------------------------------------------------------------------




EXHIBIT D
RULES AND REGULATIONS
The following standards shall be observed by Tenant for the common safety,
cleanliness and convenience of all occupants of the Building. These rules are
subject to change from time to time, as specified in the Lease Agreement.
1.
All tenants will refer all contractors’ representatives and installation
technicians who are to perform any work within the Building to Landlord for
Landlord’s supervision, approval (which approval shall not be unreasonably
withheld, conditioned or delayed) and control before the performance of any such
work. This provision shall apply to all work performed in the Building
including, but not limited to, installations of telephones, computer equipment,
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building. Tenant shall not mark, paint, drill
into, or in any way deface any part of the Building or the Leased Premises,
except with the prior written consent of the Landlord, and as the Landlord may
direct; provided, however, Tenant may hang pictures, bulletin boards, white
boards and the like within the Leased Premises without prior consent of or
notice to Landlord.

2.
The work of the janitorial or cleaning personnel shall not be hindered by Tenant
after 5:30 p.m., and such work may be done at any time when the offices are
vacant. The windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles, cabinets, book cases, map cases,
etc., necessary to prevent unreasonable hardship to Landlord in discharging its
obligations regarding cleaning service.

3.
Prior to the commencement of any construction in the Leased Premises, Tenant
shall deliver evidence of its contractor’s and subcontractor’s insurance, such
insurance being with such companies, for such periods and in such amounts as
Landlord may reasonably require, naming the Landlord Parties as additional
insureds.

4.
No sign, advertisement or notice shall be displayed, painted or affixed by
Tenant, its agents, servants or employees, in or on any part of the outside or
inside of the Building or Leased Premises without prior written consent of
Landlord, and then only of such color, size, character, style and material and
in such places as shall be approved and designated by Landlord. Signs on doors
and entrances to the Leased Premises shall be placed thereon by Landlord.

5.
Except as otherwise provided in this Lease Agreement and for such items as are
installed as part of the Leasehold Improvements, Tenant shall not place, install
or operate on the Leased Premises or in any part of the Building any engine,
refrigerating, heating or air conditioning apparatus, stove or machinery, or
conduct mechanical operations, or place or use in or about the Leased Premises
any inflammable, explosive, hazardous or odorous solvents or materials without
the prior written consent of Landlord. No portion of the Leased Premises shall
at any time be used for cooking, sleeping or lodging quarters. Tenant may use
coffee pots, refrigerators and microwaves in Leased Premises.

6.
Tenant shall not make or permit any loud or improper noises in the Building or
otherwise interfere in any way with other tenants.

7.
Landlord will not be responsible for any lost or stolen personal property or
equipment from the Leased Premises or public areas, regardless of whether such
loss occurs when the area is locked against entry or not.

8.
Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles,
plants or objects of any kind whatsoever outside the doors of the Leased
Premises or in the corridors or passageways of the Building or attached Parking
Areas. No animals (other


D-1



--------------------------------------------------------------------------------




than mice in any vivarium), bicycles or vehicles of any description shall be
brought into or kept in or about the Building, except for Landlord designated
bicycle parking areas.
9.
No additional lock or locks shall be placed by Tenant on any door in the
Building unless written consent of Landlord shall have first been obtained. Two
(2) keys will be furnished by Landlord for the Leased Premises, and any
additional key required must be obtained from Landlord. A charge will be made
for each additional key furnished. All keys shall be surrendered to Landlord
upon termination of tenancy.

10.
None of the entries, passages, doors, hallways or stairways in the Building
shall be blocked or obstructed.

11.
Landlord shall have the right to determine and prescribe the weight and proper
position of any unusually heavy equipment, including computers, safes, large
files, etc., that are to be placed in the Building, and only those which in the
exclusive judgment of the Landlord will not do damage to the floors, structure
and/or elevators may be moved into the Building. Any damage caused by
installing, moving or removing such aforementioned articles in the Building
shall be paid for by Tenant.

12.
All holiday and other decorations must be constructed of flame retardant
materials. Live Christmas trees are not permitted in the Leased Premises.

13.
Tenant shall provide Landlord with a list of all personnel authorized to enter
the Building after hours (6:00 p.m. to 7:00 a.m. Monday through Friday, and 24
hours a day on Saturdays, Sundays and Holidays).

14.
The following dates shall constitute “Holidays” as said term is used in this
Lease Agreement: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving, the Friday following Thanksgiving Day and Christmas and any other
holiday recognized and taken by tenants cumulatively occupying at least one-half
(1/2) of the Net Rentable Area of office space of the Building. The Holidays set
forth herein may not be changed by Landlord during the Term.

15.
The following hours shall constitute the normal business hours of the Building:
between 7:00 a.m. and 6:00 p.m. from Monday through Friday and between 8:00 a.m.
and 12:00 noon on Saturdays, all exclusive of Holidays. The aforementioned hours
of operation may not be changed by Landlord during the Term.

16.
Movement of furniture or office equipment in or out of the Building, or dispatch
or receipt by Tenant of any heavy equipment, bulky material or merchandise which
requires use of elevators or stairways, or movement through the Building’s
service dock or lobby entrance shall be restricted to such hours as Landlord
shall designate. All such movement shall be in a manner to be agreed upon
between Tenant and Landlord in advance. Such prior arrangements shall be
initiated by Tenant. The time, method and routing of movement and limitations
for safety or other concern which may prohibit any article, equipment or other
item from being brought into the Building shall be subject to Landlord’s
reasonable discretion and control. Any hand trucks, carryalls or similar
appliances used for the delivery or receipt of merchandise or equipment shall be
equipped with rubber tires, side guards and such other safeguards as the
Building shall require. Although Landlord or its personnel may participate in or
assist in the supervision of such movement, Tenant assumes full responsibility
for all risks as to damage to articles moved and injury to persons or property
engaged in such movement, including equipment, property and personnel of
Landlord if damaged or injured as a result of acts in connection with carrying
out this service for Tenant, from the time of entering the property to
completion of work. Landlord shall not be liable for the acts of any person
engaged in, or any damage or loss to any of said property or persons resulting
from any act in connection with such service performed for Tenant.

17.
Landlord shall designate one elevator to be the freight elevator to be used to
handle packages and shipments of all kinds. The freight elevator shall be
available to handle such deliveries from 9:00 a.m. to 11:00 a.m. and 2:00 p.m.
to 3:30 p.m. weekdays. Parcel Post, express, freight or merchants’ deliveries
can be made anytime


D-2



--------------------------------------------------------------------------------




within these hours. No furniture or freight shall be handled outside the above
hours, except by previous arrangement.
18.
Any additional services as are routinely provided to tenants, not required by
the Lease Agreement to be performed by Landlord, which Tenant requests Landlord
to perform, and which are performed by Landlord, shall be billed to Tenant at
Landlord’s cost plus five percent (5%).

19.
All doors leading from public corridors to the Leased Premises are to be kept
closed when not in use.

20.
Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

21.
Tenant shall give immediate notice to the Building Manager in case of accidents
in the Leased Premises or in the Building or of defects therein or in any
fixtures or equipment, or of any known emergency in the Building.

22.
Tenant shall not use the Leased Premises or permit the Leased Premises to be
used for photographic, multilith or multigraph reproductions, except in
connection with its own business.

23.
The requirements of Tenant will be attended to only upon application to the
Building Manager. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the Building Manager.

24.
Tenant shall place or have placed solid pads under all rolling chairs such as
may be used at desks or tables. Any damages caused to carpet by not having same
shall be repaired or replaced at the expense of Tenant.

25.
Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall abide by the rules and regulations for the Parking Areas included in the
Parking Agreement attached hereto as Exhibit C.

26.
Except as otherwise noted, Landlord reserves the right to rescind any of these
Rules and Regulations of the Building, and to make such other and further rules
and regulations as in its reasonable judgment shall from time to time be needful
for the safety, protection, care and cleanliness of the Building, the Leased
Premises and the Parking Areas, the operation thereof, the preservation of good
order therein and the protection and comfort of the other tenants in the
Building and their agents, employees and invitees, which rules and regulations,
when made and written notice thereof is given to Tenant, shall be binding upon
Tenant in like manner as if originally herein prescribed, provided such changes
do not unreasonably interfere with Tenant’s use or occupancy of or access to the
Leased Premises.

27.
Landlord will provide 35 cardkeys or other access devices during the Term to
Tenant and Tenant agrees to return all of these cardkeys and other access
devices to Landlord upon expiration or termination of this Lease Agreement. All
others will be furnished to Tenant at a cost of Fifty and 00/100 Dollars
($50.00) per card or a mutually agreed upon price for each other access device.
Any future increase in the cost of cardkeys and other access devices will be
passed on to Tenant for any additional cardkeys and other access devices
required.

28.
Tenant, or its employees, agents, servants, visitors, invitees or licensees of
Tenant, shall not smoke or permit to be smoked cigarettes, cigars or pipes
within the Leased Premises or Building. Smoking shall be confined to area(s)
designated by Landlord but shall in no event be closer than twenty-five feet
(25’) to any entrance to the Building. Landlord shall have no obligation to
Tenant for failure of another tenant, its employees, agents, servants, visitors,
invitees or licensees to comply with this paragraph.

29.
Tenant shall not attempt to adjust wall-mounted thermostats in the Building. If
there is any damage to wall-mounted thermostats due to attempts by Tenant to
adjust thermostats, Landlord may repair such damage at the sole cost and expense
of the Tenant.


D-3



--------------------------------------------------------------------------------







D-4



--------------------------------------------------------------------------------




EXHIBIT E
ACCEPTANCE OF PREMISES MEMORANDUM
This Memorandum is an amendment to the Lease Agreement for space in 2130 West
Holcombe Boulevard, Suite 800 Houston, Harris County, Texas 77030, executed on
the 6th day of May, 2015 between Sheridan Hills Developments L.P., a Texas
limited partnership, as Landlord and Bellicum Pharmaceuticals, Inc., a Delaware
corporation, as Tenant.
Landlord and Tenant hereby agree that:
1.
The Manufacturing Space consists of         square feet of Net Rentable Area.
The Interior Mechanical Space consists of         square feet of Net Rentable
Area and the Exterior Mechanical Space consists of _________ square feet of Net
Rentable Area.

2.
Except for those items shown on the attached “punch list”, if any, which
Landlord will remedy within 30 days hereof, Landlord has fully completed the
construction work required under the terms of the Lease Agreement.

3.
The Leased Premises are tenantable, the Landlord has no further obligation for
construction (except as specified above), and Tenant acknowledges that both the
Building and the Leased Premises are satisfactory in all respects.

4.
The Commencement Date of the Lease Agreement is hereby agreed to be the _____
day of _________, 2015.

5.
The Expiration Date of the Lease Agreement is hereby agreed to be the _____ day
of _________, 2020.

All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.
Agreed and Executed this _____ day of _________, 2015.
Landlord:
Sheridan Hills Developments L.P.,
a Texas limited partnership
By:    Pouncet Sheridan Inc., an Ontario,
Canada corporation, its general partner
By:            
Name:            
Title:            
Tenant:




Bellicum Pharmaceuticals, Inc.




By:                            
Name:                            
Title:                            



E-1



--------------------------------------------------------------------------------




EXHIBIT F
TENANT’S ESTOPPEL CERTIFICATE
(Addressee)








RE:                    Houston , Texas
Gentlemen:
The undersigned (“Tenant”) has executed and entered into that certain lease
agreement (“Lease Agreement”) attached hereto as Exhibit A and made a part
hereof for all purposes with respect to those certain premises (“Leased
Premises”) which are located in the above-referenced project (“Project”) and are
more fully described in the Lease Agreement. Tenant understands that the entity
to whom this letter is addressed (“Addressee”) has committed to loan or invest a
substantial sum of money in reliance upon this certification by the undersigned,
which certification is a condition precedent to making such loan or investment,
or that Addressee intends to take some other action in reliance upon this
certification.
With respect to the Lease Agreement, Tenant certifies to you the following, with
the intention that you may rely fully thereon:
1.
A true and correct copy of the Lease Agreement, including any and all amendments
and modifications thereto, is attached hereto as Exhibit A;

2.
The original Lease Agreement is dated             , 201__, and has been
assigned, modified, supplemented or amended only in the following respects:

(Please write “None” above or, on a separate sheet of paper, state the effective
date of and describe any oral or written modifications, supplements or
amendments to the Lease Agreement and attach a copy of such modifications,
supplements or amendments, with the Lease Agreement as Exhibit A);
3.
Tenant is in actual occupancy of the Leased Premises under the Lease Agreement;
the Leased Premises are known as Suite         , of the Project; and the Leased
Premises contain approximately             square feet;

4.
The initial term of the Lease Agreement commenced on                 , 201__,
and ends at 11:59 p.m. on                 , 201__, at a monthly base rent of $
            , and no rentals or other payments in advance of the current
calendar month have been paid by Tenant, except as follows:

(Please write “None” above or describe such payments on a separate sheet of
paper);
5.
Base Rent with respect to the Lease Agreement has been paid by Tenant through
            , 201__; all additional rents and other charges have been paid for
the current periods;

6.
There are no unpaid concessions, bonuses, free months’ rent, rebates or other
matters affecting the rent for Tenant, except as follows:

(Please write “None” above or describe such matters on a separate sheet of
paper);

F-1



--------------------------------------------------------------------------------




7.
No security or other deposit has been paid by Tenant with respect to the Lease
Agreement, except as follows:

(Please write “None” above or describe such deposits on a separate sheet of
paper);
8.
The Lease Agreement is in full force and effect and, to Tenant’s current actual
knowledge, there are no events or conditions existing which, with notice or the
lapse of time or both, could constitute a monetary or other default of the
Landlord under the Lease Agreement, or entitle Tenant to any offset or defense
against the prompt current payment of rent or constitute a default by Tenant
under the Lease Agreement, except as follows:

(Please write “None” above or describe such default on a separate sheet of
paper);
9.
All improvements required to be made by Landlord under the terms of the Lease
Agreement have been satisfactorily completed and accepted by Tenant as being in
conformity with the Lease Agreement, except as follows:

(Please write “None” above or describe such improvements on a separate sheet of
paper);
10.
Tenant has no option to expand or rent additional space within the Project or
any right of first refusal with regard to any additional space within the
Project, other than the Leased Premises, except as follows:

(Please write “None” above or describe such right or option on a separate sheet
of paper);
11.
Tenant has no right or option to renew the Lease Agreement for any period of
time after the expiration of the initial term of the Lease Agreement, except as
follows:

(Please write “None” above or describe such right on a separate sheet of paper);
12.
To Tenant’s current actual knowledge, any and all broker’s leasing and other
commissions relating to and/or resulting from Tenant’s execution of the Lease
Agreement and occupancy of the Leased Premises have been paid in full and no
broker’s leasing or other commissions will be or become due or payable in
connection with or as a result of either Tenant’s execution of a new Lease
Agreement covering all or any portion of the Leased Premises or any other space
within the Project or Tenant’s renewal of the Lease Agreement, except as
follows:

(Please write “None” above or describe such right on a separate sheet of paper);
13.
To Tenant’s current actual knowledge, the use, maintenance or operation of the
Leased Premises complies with, and will at all times comply with, all applicable
federal, state, county or local statutes, laws, rules and regulations of any
governmental authorities relating to environmental, health or safety matters
(being hereinafter collectively referred to as the “Environmental Laws”);

14.
[intentionally deleted];

15.
Tenant has not received any notices, written or oral, of violation of any
Environmental Law or of any allegation which, if true, would contradict anything
contained herein and there are not writs, injunctions, decrees, orders or
judgments outstanding, no lawsuits, claims, proceedings or investigations
pending or threatened, relating to the use, maintenance or operation of the
Leased Premises, nor is Tenant aware of a basis for any such proceeding;

16.
There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or of any state.

17.
Tenant has no right of refusal or option to purchase the Leased Premises or the
Project.


F-2



--------------------------------------------------------------------------------




18.
Tenant understands that the Lease Agreement may be assigned to Addressee and
Tenant agrees to attorn to Addressee in all respects in accordance with the
Lease Agreement.

Dated:                , 201__.
Very truly yours,


Bellicum Pharmaceuticals, Inc.




By:                    
Name:                    
Title:                    



F-3



--------------------------------------------------------------------------------




EXHIBIT G
LEASEHOLD IMPROVEMENTS
1.    Work by Landlord. Landlord shall cause to be constructed and/or installed
in the Leased Premises the permanent leasehold improvements and tenant finish
desired by Tenant and approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (the “Leasehold Improvements”).
The leasehold construction will be performed pursuant to a cost plus contract
entered into by Landlord with a general contractor agreed on by Landlord and
Tenant. Further, prior to commencement of the Leasehold Improvements and as a
condition precedent to the Commencement Date, Landlord will, at Landlord sole
cost and expense (i) level all floors within the Manufacturing Space such that
the floors are level within commercially reasonable construction tolerances,
namely one-half (0.5”) inch deviation per ten (10’) feet (the “Landlord Work”).
Landlord agrees to remedy any floor level defects prior to the Commencement
Date, provided that Tenant provides Landlord with written notice of such defects
(in sufficient detail for Landlord to accurately identify them), at least thirty
(30) days prior to the Commencement Date.
2.    Planning and Construction.
(a)    Landlord and Tenant shall cooperate in good faith in the planning and
construction of the Leasehold Improvements, it being agreed and understood that
it is the intent and desire of the parties that the Leased Premises be ready for
Tenant’s occupancy on or before the Estimated Leased Premises Delivery Date.
Tenant shall respond within five (5) business days to any request from Landlord
or Landlord’s architect or contractor for Tenant’s approval of any particular
aspect thereof. To the extent Tenant engages Landlord’s consultants as Tenant’s
mechanical/electrical/plumbing and/or structural engineering consultants,
Landlord shall not require reimbursement of third-party fee charges to Landlord
for review of Tenant’s plans and documents by the consultants so engaged.
(b)    Tenant will cause its architect and engineers (the “Design
Professionals”) to prepare a set of space plans (the “Proposed Space Plans”) for
the Leasehold Improvements and submit same to Landlord for its review and
approval within fourteen (14) days following the Effective Date. Within ten (10)
business days after delivery of the Proposed Space Plans to Landlord, Landlord
shall either approve (which approval shall not be unreasonably withheld,
conditioned or delayed) the Proposed Space Plans or notify Tenant of the item(s)
of the Proposed Space Plans that Landlord disapproves and the reason(s)
therefor. If Landlord disapproves the Proposed Space Plans, Tenant shall cause
the Design Professionals to revise and resubmit same to Landlord for approval
within five (5) business days (the “Revised Space Plans”). Within five (5)
business days after delivery of the Revised Space Plans to Landlord, Landlord
shall either approve the Revised Space Plans or notify Tenant of the item(s) of
the Revised Space Plans which Landlord disapproves and the reason(s) therefor.
If Landlord disapproves the Revised Space Plans, Tenant shall cause the Design
Professionals to further revise and resubmit same to Landlord for approval
within five (5) business days, which process shall continue until the plans are
approved. Landlord shall have five (5) business days after delivery of each set
of Revised Space Plans to either approve the Revised Space Plans or notify
Tenant of the item(s) of the Revised Space Plans which Landlord disapproves and
the reason(s) therefor. The Proposed Space Plans or Revised Space Plans, as
approved by Landlord, are hereinafter referred to as the “Space Plans”.
(c)    Upon Landlord’s approval of the Space Plans, Tenant shall cause the
Design Professionals to prepare construction drawings (in accordance with the
Space Plans) and specifications including complete sets of detailed
architectural, structural, mechanical, electrical and plumbing working drawings
(the “Proposed Construction Drawings”) for the Leasehold Improvements and shall
deliver the Proposed Construction Drawings to Landlord for approval (which
approval shall not be unreasonably withheld, conditioned or delayed). Within
ten (10) business days after delivery of the Proposed Construction Drawings to
Landlord, Landlord shall either approve the Proposed Construction Drawings or
notify Tenant of the item(s) of the Proposed Construction Drawings that Landlord
disapproves and the reason(s) therefor. If Landlord disapproves the Proposed
Construction Drawings, Tenant shall cause the Design Professionals to revise and
resubmit same to Landlord for approval within five (5) business days (the
“Revised Construction Drawings”). Within five (5) business days after delivery
of the Revised Construction Drawings to Landlord, Landlord shall either approve
the Revised Construction Drawings or notify Tenant of the item(s) of the Revised
Construction Drawings which Landlord disapproves and the reason(s) therefor. If
Landlord disapproves the Revised Construction Drawings, Tenant shall cause the
Design Professionals to further revise and resubmit same to

G-1



--------------------------------------------------------------------------------




Landlord for approval within five (5) business days, which process shall
continue until the plans are approved. Landlord shall have five (5) business
days after delivery of each set of Revised Construction Drawings to either
approve the Revised Construction Drawings or notify Tenant of the item(s) of the
Revised Construction Drawings which Landlord disapproves and the reason(s)
therefor. The Proposed Construction Drawings or Revised Construction Drawings,
as approved by Landlord, are hereinafter referred to as the “Construction
Drawings”.
3.    Quality of Work. Landlord shall supervise the construction of the
Leasehold Improvements in conformance with the Construction Drawings and shall
use its diligent good faith efforts to cause same to be constructed and
installed in a good and workmanlike manner in accordance with good industry
practice.
4.    Completion of Construction. The “Leasehold Improvements Completion Date”
shall mean the date upon which the Leasehold Improvements are substantially
complete in accordance with the Construction Drawings. The phrase “substantially
complete” shall mean that all construction debris has been removed from the
Leased Premises and the Leased Premises are reasonably clean, the Leasehold
Improvements have been completed in substantial accordance with the Construction
Drawings therefor, except for the completion of Punch List Items (hereinafter
defined), and Landlord shall have obtained and delivered to Tenant a temporary
certificate of occupancy for the Leased Premises. Landlord will give Tenant ten
(10) days’ advance written notice of the date on which Landlord expects the
Leased Premises to be substantially complete and ready for occupancy. If the
Leased Premises are not ready for occupancy by the Estimated Leased Premises
Delivery Date for any reason, Landlord shall not be liable or responsible for
any claims, damages or liabilities in connection therewith or by reason thereof.
The term “Punch List Items” shall mean details of construction, decoration and
mechanical adjustment which, in the aggregate, are relatively minor in character
and do not materially interfere with the use or enjoyment of the Leased Premises
for the uses permitted in Section 3 of this Lease Agreement. The Punch List
Items shall be set forth in a list prepared during a walkthrough inspection of
the Leased Premises, such inspection to be performed by Tenant’s and Landlord’s
representatives within ten (10) days after Landlord shall advise Tenant that
substantial completion of the Leasehold Improvements in the Leased Premises has
occurred or is imminent. Landlord shall use its commercially reasonable efforts
to cause the Punch List Items to be substantially completed within thirty (30)
days after said walkthrough inspection and Landlord and Tenant’s agreement on
the Punch List Items. Additionally, Landlord shall use its commercially
reasonable efforts to obtain and deliver to Tenant a final (permanent)
certificate of occupancy for the Leased Premises within ninety (90) after
substantial completion.
5.    Tenant Delay. As used herein, “Tenant Delay” shall mean the sum of (i) the
number of days of delay beyond the 5-business day response period in responding
to Landlord’s request for approval of any documentation in connection with the
Leasehold Improvements, (ii) the number of days of delay in preparing any of
such documentation caused by changes requested by Tenant to any aspect of the
Leasehold Improvements which were reflected in the documentation theretofore
approved by Tenant, (iii) the number of days of delay in completing the
Leasehold Improvements caused by the Tenant’s early entry into the Leased
Premises pursuant to Section 2.B of the Lease Agreement and (iv) the positive
difference, if any, between the increase and decrease in the number of days
required to complete the Leasehold Improvements caused by changes requested by
Tenant to the working drawings after Tenant’s approval thereof, in all instances
net of any delay on the part of Landlord, its employees, agents or contractors.
6.    Disclaimer of Warranty. TENANT ACKNOWLEDGES THAT THE CONSTRUCTION AND
INSTALLATION OF THE LEASEHOLD IMPROVEMENTS WILL BE PERFORMED BY AN UNAFFILIATED
CONTRACTOR OR CONTRACTORS AND THAT ACCORDINGLY LANDLORD HAS MADE AND WILL MAKE
NO WARRANTIES TO TENANT WITH RESPECT TO THE QUALITY OF CONSTRUCTION THEREOF OR
AS TO THE CONDITION OF THE LEASED PREMISES, EITHER EXPRESS OR IMPLIED, AND THAT
LANDLORD EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY THAT THE LEASED PREMISES ARE
OR WILL BE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE. AS SET FORTH IN
SECTION 27 OF THE LEASE, TENANT’S OBLIGATION TO PAY BASE AND ADDITIONAL RENTAL
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE LEASED PREMISES OR THE
BUILDING OR THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND TENANT
SHALL CONTINUE TO PAY THE BASE AND ADDITIONAL RENT WITHOUT ABATEMENT, SETOFF OR
DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS
HEREUNDER, WHETHER EXPRESS OR IMPLIED,

G-2



--------------------------------------------------------------------------------




EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE AGREEMENT. However, Landlord agrees
that in the event that any defect in the construction of the Leasehold
Improvements are discovered, Landlord will diligently pursue and seek to enforce
any warranties of the contractor(s) and/or the manufacturer of any defective
materials incorporated therein.
7.    Cost of Leasehold Improvements. Landlord shall pay all costs and expenses
of the Leasehold Improvements (including labor, materials, construction
management, architectural and engineering costs) up to the aggregate amount of
$45.00 per square foot of Net Rentable Area of the Manufacturing Space only (the
“Improvement Allowance”). Landlord shall pay any invoices for consultants
engaged directly by Tenant out of the Improvement Allowance within thirty (30)
days after delivery. In the event that the cost and expense of constructing and
installing any portion of the Leasehold Improvements exceeds the Improvement
Allowance (the “Excess Cost”), then prior to Landlord’s awarding of the
construction contract with respect to the Leasehold Improvements or, as
applicable, Landlord performing any change order work, Tenant shall deposit with
Landlord, one hundred ten percent (110%) of the amount of Landlord’s good faith,
reasonable estimate of any Excess Cost, or security therefor in a form
reasonably acceptable to Landlord. No more frequently than monthly, Landlord
shall invoice Tenant for the portion of the Excess Cost expended by Landlord and
unpaid by Tenant. Tenant shall pay the invoiced amount within ten (10) business
days thereafter. Tenant shall be entitled to authorize Landlord to draw on its
security for the invoice amount (plus any costs incurred by Landlord as a result
of the draw), provided that the remaining security shall at all times be at
least one hundred ten percent (110%) of the then-projected Excess Cost not yet
expended. If Tenant pays the invoice amount, Landlord shall approve a reduction
in the amount of the security, to an amount equal to one hundred ten percent
(110%) of the then-projected Excess Cost not yet expended. In the event that any
portion of the Improvement Allowance remains unused on the Leasehold
Improvements Completion Date, Tenant shall have the option to have such unused
amounts applied to Base Rent first due under this Lease Agreement.
8.    Construction Management Fee. Tenant acknowledges and agrees to pay
Landlord a construction management fee equal to five percent (5%) of the total
costs and expenses of the Leasehold Improvements, excluding “soft” costs
incurred by Tenant, such as Tenant’s interior architect and third-party
consultants retained directly by Tenant. Such construction management fee may be
paid for by Tenant out of the Improvement Allowance.


9.    Builder’s Risk Insurance. Landlord shall cause the general contractor to
obtain and maintain Builder’s Risk insurance on an “all risk” basis and on a
completed value form including a Permission to Complete and Occupy endorsement,
for full replacement value of the Leasehold Improvements, such policy naming
Landlord and Tenant as additional insureds. The cost of such insurance shall be
paid for out of the Improvement Allowance.
    

G-3



--------------------------------------------------------------------------------




EXHIBIT H
AIR CONDITIONING AND HEATING SERVICES
Landlord will furnish Building standard chilled water for air conditioning and
heating at such temperatures and in such amounts as are considered to be
standard for other comparable medical office buildings in and in the vicinity of
the Texas Medical Center area of Houston, Texas, twenty-four (24) hours per day,
seven (7) days per week, to be paid for by Tenant as described below. Landlord
shall install, as part of the Leasehold Improvements, to be paid for out of the
Improvement Allowance, separate metering for all of Tenant’s HVAC air handling
units, heat exchangers and fan coil units (such HVAC air handling units, heat
exchangers and fan coil units are hereinafter collectively referred to as the
“HVAC Equipment” and such meters are hereinafter referred to as the “BTU
Meters”). Tenant shall maintain and repair the HVAC Equipment and BTU Meters at
Tenant’s expense. The BTU Meters measure the energy consumed by the HVAC
Equipment in British Thermal Units (“BTUs”). Tenant will pay Landlord the cost
of the energy consumed by the HVAC Equipment (the “Submetered BTU Charges”),
which cost shall be the product of (x) the BTUs (in millions) consumed during
such month by the HVAC Equipment (as evidenced by the BTU Meters), multiplied by
(y) the then-current per million BTU amount charged by Landlord in the Building
generally to tenants leasing space in the tower portion of the Building, which
amount shall be determined using the formula shown on Exhibit H-1 attached
hereto and made a part hereof for all purposes. Tenant acknowledges that Exhibit
H-1 applies the formula to the information available to Landlord as of the
Effective Date, and that the amounts will be adjusted as of the Commencement
Date based on updated information and thereafter from time to time based on the
Kilowatt Hour Rate (as defined below). The “Kilowatt Hour Rate” shall mean the
actual average cost per kilowatt hour charged by the utility company providing
electricity to Landlord in the Building or, if said utility company shall cease
charging for electricity on the basis of a kilowatt hour, then the Kilowatt Hour
Rate shall mean the actual average cost per unit of measurement substituted
therefor by said utility company. Tenant acknowledges that, during the Term, the
Kilowatt Hour Rate is subject to fluctuation as prescribed by the applicable
utility company. Landlord shall provide an invoice to Tenant for the Submetered
BTU Charges on a monthly basis in arrears, which shall be paid by Tenant as
Additional Rent on or before the first day of the calendar month following the
month the invoice is provided, along with the remainder of the Additional Rent
then due and owing by Tenant.



H-1



--------------------------------------------------------------------------------




EXHIBIT H - 1
HVAC CALCULATIONS




[a2015q4exhh1lease.jpg]



H-1-1



--------------------------------------------------------------------------------




EXHIBIT I
INSURANCE REQUIREMENTS
1.
Tenant’s Insurance.

a.    Tenant, at its expense, shall obtain and keep in full force and effect
during the Term:
i.    a policy of commercial general liability insurance on an occurrence basis
against claims for personal injury, bodily injury, death and/or property damage
occurring in or about the Complex, under which Tenant is named as the insured
and (a) Landlord, (b) Landlord’s property manager, (c) any lender whose loan is
secured by a lien against the Complex, (d) their respective shareholders,
members, partners, affiliates and subsidiaries, successors and assigns, and (e)
any directors, officers, employees, agents, or contractors of such persons or
entities are named as additional insureds (collectively, the “Landlord
Parties”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of the Landlord Parties,
and Tenant shall obtain blanket broad-form contractual liability coverage to
insure its indemnity obligations set forth in Section 28 of the Lease Agreement.
The minimum limits of liability applying exclusively to the Leased Premises
shall be a combined single limit with respect to each occurrence in an amount of
not less than $5,000,000; provided, however, that Landlord shall retain the
right to require Tenant to increase such coverage from time to time to that
amount of insurance which in Landlord’s reasonable judgment is then being
customarily required by landlords for similar office space in buildings
comparable to the Building. The deductible or self insured retention amount for
such policy shall not exceed $10,000;
ii.    insurance against loss or damage by fire, and such other risks and
hazards as are insurable under then available standard forms of “Special Form
Causes of Loss” or “All Risk” property insurance policies with extended
coverage, insuring Tenant’s movable fixtures and movable partitions, telephone
and other equipment, computer systems, trade fixtures, furniture, furnishings,
and other items of personal property which are removable without material damage
to the Building (“Tenant’s Property”) and all alterations and improvements to
the Leased Premises (including the Leasehold Improvements constructed pursuant
to Exhibit G to the Lease Agreement) to the extent such alterations and
improvements exceed the cost of the improvements typically performed in
connection with the initial occupancy of tenants in the Building (“Building
Standard Installations”), for the full insurable value thereof or replacement
cost thereof, having a deductible amount (or self-insured retention amount), not
in excess of $25,000;
iii.    during the performance of any alteration made after the Commencement
Date, until completion thereof, Builder’s Risk insurance on an “all risk” basis
and on a completed value form including a Permission to Complete and Occupy
endorsement, for full replacement value covering the interest of Landlord and
Tenant (and their respective contractors and subcontractors) in all work
incorporated in the Building and all materials and equipment in or about the
Leased Premises;
iv.    Workers’ Compensation Insurance, as required by law;
v.    Business Interruption Insurance in an amount equal to at least one year’s
Rent; and
vi.    such other insurance in such amounts as the Landlord Parties may
reasonably require from time to time.
b.    All insurance required to be carried by Tenant (i) shall contain a
provision that (x) no act or omission of Tenant shall affect or limit the
obligation of the insurance company to pay the amount of any loss sustained, and
(y) it shall be noncancellable and/or no material change in coverage shall be
made thereto unless the Landlord Parties receive thirty (30) days’ prior notice
of the same via US mail, and (ii) shall be effected under valid and enforceable
policies issued by reputable insurers permitted to do business in the State of
Texas and rated in Best’s Insurance Guide,

I-1



--------------------------------------------------------------------------------




or any successor thereto as having a “Best’s Rating” of at least “A‑“ and a
“Financial Size Category” of at least “X” or, if such ratings are not then in
effect, the equivalent thereof or such other financial rating as Landlord may at
any time consider appropriate.
c.    On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate policies of insurance, including evidence of waivers of subrogation
required to be carried pursuant to this Exhibit I and that the Landlord Parties
are named as additional insureds (the “Policies”). Evidence of each renewal or
replacement of the Policies shall be delivered by Tenant to Landlord at least
ten (10) days prior to the expiration of the Policies. In lieu of the Policies,
Tenant may deliver to Landlord a certification from Tenant’s insurance company
(on the form currently designated “Acord 27” (Evidence of Property Insurance)
and “Acord 25-S” (Certificate of Liability Insurance), or the equivalent,
provided that attached thereto is an endorsement to Tenant’s commercial general
liability policy naming the Landlord Parties as additional insureds) which shall
be binding on Tenant’s insurance company, and which shall expressly provide that
such certification conveys to the Landlord Parties all the rights and privileges
afforded under the Policies as primary insurance. Tenant will notify Landlord
immediately upon receipt of any notice from its insurance carrier of
cancellation or non-renewal of the coverages required under this Lease
Agreement.
2.
Landlord’s Insurance.

a.    Landlord shall keep the Building insured against damage and destruction by
fire, vandalism, and other perils in the amount of the full replacement value of
the Building (as determined for insurance purposes) as the value may exist from
time to time, exclusive of foundations and footings, or such lesser amount as
will avoid co-insurance.
b.    Landlord shall maintain contractual and commercial general liability
insurance, including bodily injury and property damage, with a minimum combined
single limit of liability of $1,000,000 for bodily injury or death of any person
occurring in or about the Building and $3,000,000 for injury, death, or damages
resulting to more than one person in any one occurrence.
c.    Notwithstanding the foregoing, in the event Landlord is an institutional
owner, then Landlord may elect to self-insure with respect to the insurance
coverages required by the terms of the Lease Agreement.
3.
Waiver of Subrogation.

Landlord and Tenant shall each procure an appropriate clause in or endorsement
to any property insurance covering the Complex and personal property, fixtures
and equipment located therein, wherein the insurer waives subrogation or
consents to a waiver of right of recovery, and Landlord and Tenant agree not to
make any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from fire or other
hazards to the extent covered by the property insurance that was required to be
carried by that party under the terms of the Lease Agreement. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for, (i) damage to any alterations or improvements exceeding
Building Standard Installations, (ii) Tenant’s Property, and (iii) any loss
suffered by Tenant due to interruption of Tenant’s business.

I-2



--------------------------------------------------------------------------------




EXHIBIT J
PREVIOUSLY GRANTED EXCLUSIVE USES


1.
A full service health club and fitness facility offering such fitness programs,
recreational facilities, personal training and other related services as Tenant
may determine which may include, without limitation, the following primary
permitted uses: a jogging track, weight and aerobic training, racquetball and
other racquet sports, gymnasiums, basketball, swimming pool, jacuzzi, sauna and
whirlpool facilities, steam rooms, aerobics and/or floor exercise, strength
training, cardio fitness training, free weights, exercise machinery and
equipment, martial arts, spinning, boxing, yoga, circuit training and personal
training.

2.
A long term acute care hospital.

3.
A first class delicatessen style sandwich shop.

4.
A medical facility having in the Building a linear accelerator, CT scan imaging
equipment, PET scan imaging equipment and/or MRI equipment, all for oncological
diagnosis and treatment purposes.








J-1



--------------------------------------------------------------------------------




EXHIBIT K
MODIFIED BOMA STANDARD


Life Science Plaza Modified BOMA Standards


The following items constitute the “Modified BOMA Standard” as noted in the
Lease Agreement. For the items not addressed in this modification, the BOMA
standard BOMA Z65.1-2010 or its successor shall prevail. A copy of the BOMA
standards will be available for review in the management office located on the
Penthouse floor, suite 1300 at Life Science Plaza.


The following are the modifications to the BOMA standard. Page numbers refer to
the original BOMA document.


1.    Definition: Major Vertical Penetrations, pg.2 shall read:


‘Major vertical penetrations shall mean stairs, elevator shafts, flues, pipe
shafts, vertical ducts and the like, and their enclosing walls. Atria,
light-wells and similar penetrations above the finished floor are included in
this definition. Not included, however, are vertical penetrations built for the
private use of a tenant occupying office areas. These major vertical
penetrations shall be considered private. Exclusive use of these spaces shall be
directed by the Owner. If the tenant uses part of any or all of the vertical
penetrations, the area used shall viewed as leasable/rentable space.
Notwithstanding the above, structural columns, openings for vertical electrical
cable or telephone distribution are not considered to be major vertical
penetrations.’


2.    Definition: Office Area, pg.2 shall read:


‘Office area shall mean the area where a tenant normally houses personnel,
furniture, equipment and/or other items for the exclusive use of the tenant.’


3.    Definition: Measuring Usable Area, pg 16 shall read:


‘Usable area of an interior office area or interior building common area shall
be computed by measuring the area enclosed by: the center line of the corridor
and other permanent walls, including exterior walls; tenant spaces abutting
building common areas are measured to the centerline of walls that separate
them; the dominant portion of a major vertical penetration; and the center of
partitions that separate the area being measured from adjoining office areas,
store areas and/or building common areas. Usable Area of Exterior Mechanical
Space shall be computed by measuring the area enclosed by a three (3’) foot
buffer area on all sides of the space occupied by equipment, equipment pads and
operational functions, unless an exterior wall, demising wall or screen wall
falls within the three (3’) foot buffer area on any side, in which case the
outside of the exterior wall or mid-point of any other wall shall mark the
extent of the measurement on that side. Usable Area of Interior Mechanical Space
shall be computed by measuring: (i) the area enclosed by a three (3’) foot
buffer area on all sides of the space occupied by equipment, equipment pads and
operational functions, unless an exterior wall, demising wall or screen wall
falls within the three (3’) foot buffer area on any side, in which case the
outside of the exterior wall or mid-point of any other wall shall mark the
extent of the measurement on that side; and (ii) where Tenant’s pipes, conduits
or equipment cause clear headroom to be less than eight (8’) feet, the floor
area immediately below such pipes, conduits or equipment, together with a three
(3’) foot access area on each side.’


4.    Definition: Calculating Store Area, pg 20 shall read:


‘Store area shall be computed by measuring the area enclosed by: the building
line in the case of all exterior outside face/ façade wall surfaces; the
center-line surface of the store area side of the corridor and other permanent
walls; and the center of interior partitions that separate the store area from
adjoining interior store areas, interior office areas and/or interior building
common areas’.



K-1



--------------------------------------------------------------------------------




                                        





K-2



--------------------------------------------------------------------------------




EXHIBIT L
FORM 0F SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


MassMutual Loan No. 0642101
Massachusetts Mutual Life Insurance Company
c/o Cornerstone Real Estate Advisers
One Financial Plaza
Hartford, Connecticut 06103
Attention: Finance Group Loan Servicing


Re: Life Science Plaza located at 2130 West Holcombe Boulevard, Houston, Texas
77030


The undersigned, Bellicum Pharmaceuticals, Inc., (“Tenant”) understands that
Massachusetts Mutual Life Insurance Company (“Lender”) has made or will be
making a loan (the “Loan”) to Sheridan Hills Developments L.P. (“Landlord”)
secured by a mortgage or deed of trust (the “Mortgage”) encumbering the real
property (the “Property”) described on Exhibit A, attached hereto and made a
part hereof. Tenant and Landlord entered into a lease agreement (the “Lease”)
dated May 6, 2015 by which Tenant leased from Landlord certain premises commonly
known as Suite 500 located on the fifth (5th) floor of that certain medical
office building located at 2130 West Holcombe Boulevard, Houston, Harris County,
Texas 77030 (the “Leased Premises”), and constituting a portion of the Property.
Tenant desires to be able to obtain the advantages of the Lease and occupancy
thereunder in the event of foreclosure of the Mortgage and Lender wishes to have
Tenant confirm the priority of the Mortgage over the Lease.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:


1.
Tenant hereby subordinates all of its right, title and interest under the Lease
to the lien, operation and effect of the Mortgage s (as the same may be modified
and/or extended from time to time) now or hereafter in force against the
Property, and to any and all existing and future advances made under such
Mortgage.



2.
In the event that Lender becomes the owner of the Property by foreclosure, deed
in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally attorn to
Lender and to recognize it as the owner of the Property and the Landlord under
the Lease. The Lender agrees not to terminate the Lease or disturb or interfere
with Tenant’s possession of the Leased Premises during the term of the Lease, or
any extension or renewal thereof, so long as Tenant is not in default under the
Lease beyond applicable notice, grace and cure periods, if any.



3.
Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender’s rights under the Loan
documents to directly receive from Tenant all rents, revenues and other payments
due under the Lease. By making such payments to Lender, Tenant shall be deemed
to have satisfied all such payment obligations to Landlord under the Lease.



4.
This Agreement shall inure to the benefit of and be binding upon Lender’s
affiliates, agents, co-lenders and participants, and each of their respective
successors and assigns (each a “Lender Party” and collectively, the “Lender
Parties”).



5.
For the convenience of the parties any number of counterparts hereof may be
executed, and each such executed counterpart shall be deemed an original, and
all such counterparts together shall constitute one and the same instrument.
Facsimile or .PDF transmission of an executed counterpart of this Agreement
shall be deemed to constitute due and sufficient delivery of such counterpart,
and such facsimile or .PDF signatures shall be deemed original signatures for
purposes of enforcement and construction of this Agreement.


L-1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the 6th day
of May, 2015.




TENANT:


Bellicum Pharmaceuticals, Inc.


By:                            
Name:                            
Title:                                        


LANDLORD:


Sheridan Hills Developments L.P.,
a Texas limited partnership
By:    Pouncet Sheridan Inc., an Ontario,
Canada corporation, its general partner
By:                        
Name:                        
Title:                        
                    




LENDER:




MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By: Cornerstone Real Estate Advisers LLC,
its authorized agent




By:    _____________________________
Name:
Title:

L-2



--------------------------------------------------------------------------------




NOTARY ACKNOWLEDGEMENTS




STATE OF                             )
) ss.
COUNTY OF                             )


On this, the ______day of __________, 2015, before me, the undersigned party,
personally appeared ___________________________________________ who acknowledged
himself/herself to be the _____________________of Bellicum Pharmaceuticals,
Inc., a Delaware corporation, and that he/she as such _______________________,
being authorized to do so, executed the foregoing Subordination, Non-disturbance
and Attornment Agreement for the purposes therein contained by signing the name
of the _____________________ by himself/herself as
__________________________________.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


_______________________
Notary Public
My Commissions Expires:




PROVINCE OF ONTARIO    §
§
CITY OF TORONTO        §


This instrument was acknowledged before me on May ___, 2015, by Lawrence Lubin,
Vice President of Pouncet Sheridan Inc., an Ontario, Canada corporation, the
general partner of Sheridan Hills Developments L.P., on behalf of said entities.


                        
MATTHEW KIRK FISHER
NOTARY PUBLIC IN AND FOR THE PROVINCE                             OF ONTARIO


STATE OF _____________            )
) ss.
COUNTY OF ___________            )


On this, the ___ day of ______________ 2015, before me, the undersigned party,
personally appeared ____________________________________________ who
acknowledged himself/herself to be a ____________________ of Cornerstone Real
Estate Advisers LLC, a Delaware limited liability company, and that he/she as
such ___________________________ being authorized to do so, executed the
foregoing Subordination, Non-disturbance and Attornment Agreement for the
purposes therein contained by signing the name of the corporation by
himself/herself as a ____________________________________________.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


________________________
Notary Public
My Commission Expires:

L-3



--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION


All that certain 2.3391 acres being all of Restricted Reserve “A”, Block 1,
Twenty-One Thirty West Holcombe Boulevard Replat No. 1 according to the plat
thereof as filed in Film Code Number 595196, Harris County Map Records, in the
P. W. Rose Survey, Abstract - 645, Houston, Harris County, Texas, and being more
particularly described by metes and bounds as follows (bearings based on Texas
Coordinate System of 1983, South Central Zone);
Commencing at Harris County Floodplain Reference Mark Number 040110 being a
brass disc stamped “040110” having published coordinates of (X: 3,110,377.78)
and (Y: 13,820,307.50) from which Harris County Floodplain Reference Mark Number
040115 being a brass disc stamped “D100 BM16” bears S 70° 42’ 24” W - 1,730.12’
for reference; Thence N 36° 12’ 56” W - 1,995.95’ to a found 3/4” iron pipe with
cap (stamped C.L. DAVIS RPLS 4464) marking the southeast corner of said
Restricted Reserve “A” from which a found 3/4” iron pipe bears N 79° 32’ 53” E -
0.69’ for reference and marking the POINT OF BEGINNING of herein described
tract;
1.    Thence S 87° 49’ 11” W - 932.20’ with the north right-of-way line of West
Holcombe Boulevard (120’ wide) to a found 1” iron pipe marking the southwest
corner of said Restricted Reserve “A”;
2.    Thence N 02° 10’ 49” W - 104.62’ with the east right-of-way line of Mont
Clair Drive (60’ wide) to a 1” pinch top pipe marking the southwest corner of
Lot 22, Block 7, Replat of Southgate Addition Section No. 3 according to the
plat thereof as filed in Volume 26, Page 16, Harris County Map Records;
3.    Thence N 87° 52’ 11” E - 798.90’ north line of said Reserve “A” to a found
5/8” iron rod for corner;
4.    Thence N 59° 45’ 09” E - 151.07’ with the south line of Lots 9 - 11, Block
7 of said Replat of Southgate Addition, Section No. 3 to a found 5/8’ iron rod
for corner;
5.    Thence S 02° 10’ 49” E - 175.00’ with the west line of that certain tract
described in a deed dated 06-30-1986 from Miller Hotel Development, Incorporated
to Burger King Corporation as filed in Official Records of Real Property of
Harris County at Clerk’s File Number K-700805, Film Code 056-71-1646 to the
POINT OF BEGINNING and containing 2.3391 (101,892 square feet) of land more or
less.

L-4

